 



Exhibit 10.1
CONFIDENTIAL
AMENDED AND RESTATED
COPROMOTION AGREEMENT
between
KING PHARMACEUTICALS, INC.
and
WYETH
EFFECTIVE AS OF JANUARY 1, 2006
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

AMENDED AND RESTATED
COPROMOTION AGREEMENT
     THIS AMENDED AND RESTATED COPROMOTION AGREEMENT (this “Agreement”) is
entered into on July 5, 2006 (the “Amendment Execution Date”), but effective as
of January 1, 2006 (the “Amendment Effective Date”), by and between KING
PHARMACEUTICALS, INC., a Tennessee corporation (“King”), and WYETH (formerly
known as “American Home Products Corporation”), a Delaware corporation, acting
through its Wyeth Pharmaceuticals Division (formerly known as its “Wyeth-Ayerst
Laboratories Division”) (“Wyeth”). King and Wyeth may each be referred to herein
individually as a “Party” and collectively as the “Parties”.
     WHEREAS, King markets and distributes the pharmaceutical product ramipril
in the United States, its territories and possessions, the District of Columbia
and the Commonwealth of Puerto Rico under the registered trademark ALTACEâ;
     WHEREAS, Wyeth is engaged in the business of and has expertise in, among
other things, the promotion of pharmaceutical products to physicians;
     WHEREAS, effective June 22, 2000, King and Wyeth entered into that certain
Copromotion Agreement (the “Prior Agreement”) pursuant to which they have been
copromoting the ALTACE® product in the United States, its territories and
possessions, the District of Columbia and the Commonwealth of Puerto Rico;
     WHEREAS, during the course of the Prior Agreement, various issues arose
between King and Wyeth; and
     WHEREAS, the Parties now desire to amend and restate the Prior Agreement
inter alia to provide for an orderly wind down of Wyeth’s involvement in the
promotion and marketing of the ALTACE® product and effective as of the Amendment
Execution Date, to forever release and resolve all disputes between them under
the Prior Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto
agree as follows:
1. DEFINITIONS
     Capitalized terms used herein without definition shall have the respective
meanings assigned thereto in Annex I attached hereto and incorporated herein for
all purposes of this Agreement (such definitions to be equally applicable to
both the singular and plural forms of the terms defined). Unless otherwise
specified, all references herein to “Articles” or “Sections” are to Articles or
Sections of this Agreement.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL
2. GRANT OF RIGHTS TO WYETH
     2.1 Copromotion Rights.
          (a) King hereby grants to Wyeth and its Affiliates, on an exclusive
basis together with King and its Affiliates, the right to promote the Product(s)
in the Territory during the Copromotion Period, upon and subject to the terms
and conditions set forth in this Agreement.
          (b) The grant of rights set forth in Section 2.1(a) is subject to and
limited by (i) the right of King and its Affiliates to promote the Product(s) in
the Territory during the Copromotion Period in accordance with the terms hereof;
and (ii) other applicable limits and restrictions on King set forth in the
Sanofi-Aventis Agreements, true and correct copies of which have been provided
to Wyeth prior to the date of this Agreement.
          (c) King acknowledges that Wyeth has paid to King all amounts due and
payable to King pursuant to Section 2.1 of the Prior Agreement.
     2.2 Trademark.
          (a) Required Use and Compliance. During the Copromotion Period, each
Party shall promote the Product(s) only under the Trademarks and neither Party
shall use any Trademarks other than those listed in Exhibit 2.2 hereto in
promoting the Product(s) without the prior approval of the AMC. After the
Copromotion Period, Wyeth shall have no further right from King to market or
promote the Product(s). Upon the conclusion of the Copromotion Period King shall
immediately discontinue all use of the Wyeth Trademarks, [***] that until [***]
that are contained [***]Wyeth[***] (it being understood and agreed that [***]
during the remainder of the Copromotion Period. After the end of the Copromotion
Period King, at its own expense, shall resticker or relabel all materials (other
than Product samples) in its possession (including, without limitation, all such
materials in the possession of any of King’s employees, sales representatives,
agents and/or other representatives) containing any of the Wyeth Trademarks,
such that none of the Wyeth Trademarks are visible on such materials. King
agrees that any Product samples bearing any Wyeth Trademarks or otherwise
bearing the name of Wyeth or any of its Affiliates, [***], shall be destroyed
(or repackaged in packaging not bearing any Wyeth Trademark) by King no later
than [***].
          (b) Validity of Trademarks. Each Party acknowledges the validity of
the other Party’s right, title and interest in and to its Trademarks and shall
not have, assert or acquire any right, title or interest in or to any of such
other Party’s Trademarks, except as otherwise explicitly provided in this
Agreement.
          (c) Use of Trademarks. Each Party shall not use the other Party’s
Trademarks in connection with any goods or products other than the Product(s),
notwithstanding that such goods or products are dissimilar to the Product(s) or
have a different use. Each Party shall use the other Party’s Trademarks only to
the extent expressly authorized herein.
          (d) Notice of Infringement.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          (i) Each Party shall give the other Party notice of any infringement
or threatened infringement of any of such other Party’s Trademarks used in
connection with the Product(s) during the Copromotion Period. Each Party shall
determine in its sole discretion what action, if any, to take in response to the
infringement or threatened infringement of that Party’s Trademark, other than
the primary brand Trademark(s). The Parties intend that ALTACE® shall be the
primary brand Trademark (the “Primary Brand Trademark”) for the Product(s),
[***]. In the event that one Party chooses to take enforcement action in
response to the infringement or threatened infringement of its Trademark during
the Copromotion Period, the other Party shall reasonably cooperate in such
enforcement; provided, however, the enforcing Party shall reimburse the other
Party for reasonable expenses incurred by the other Party that are related to
such enforcement.
          (ii) As to the Primary Brand Trademark(s) only, if during the
Copromotion Period, the Party owning such a Trademark fails to take enforcement
action within one hundred twenty (120) days following notice thereof in response
to the infringement or threatened infringement of its Trademark, the other Party
shall have the right, in its sole discretion, to conduct litigation or other
enforcement proceedings at its own expense, naming the Trademark owner as a
Party plaintiff. In such event, the Trademark owner shall reasonably cooperate
in such enforcement; provided, however, the enforcing Party shall reimburse the
other Party for reasonable expenses incurred by the other Party that are related
to such enforcement.
          (iii) The Parties shall cooperate in good faith with respect to all
Trademark enforcement action hereunder, and each Party shall notify the other
Party promptly of all substantive developments with respect to such Trademark
enforcement actions, including, without limitation, all material filings, court
papers and other related documents. Each Party shall consider the timely given,
reasonable comments and advice of the other Party with respect to the strategy
employed and submissions made relative to any Trademark enforcement actions. The
Party enforcing such Trademark action shall retain for its own account any
damages or other monetary relief obtained in connection therewith.
3. RESPONSIBILITIES OF WYETH
     3.1 Promotion by Wyeth.
          (a) Commencing as of the Initiation Date and continuing throughout the
Copromotion Period, Wyeth shall use its Commercially Reasonable Efforts to
market and promote the Product(s) to Physicians in the Territory in accordance
with the then current Marketing Plan. Without limiting the foregoing, from
January 1, 2006 through December 31, 2006, subject to Sections 3.3 and 9.4,
Wyeth shall be responsible for performing at least [***] Details (the “Wyeth
2006 Annual Required Detailing Requirement”), in accordance with the 2006 Altace
Marketing Plan approved by the AMC, a copy of which is attached hereto as
Exhibit 8.5. The number of Details required in this Section 3.1 shall be
conducted and spaced according to the current Marketing Plan then in effect,
provided, however, that Wyeth agrees that during each calendar
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL
quarter during calendar year 2006, Wyeth shall be responsible for performing no
less than [***] Details (the “Wyeth 2006 Quarterly Detailing Requirement”).
Wyeth agrees, subject to King providing Wyeth with a sufficient quantity of
Product samples as set forth in the delivery schedule in the Marketing Plan, to
use its Commercially Reasonable Efforts to provide, and/or to cause its
Affiliates to provide, Product samples to Physicians in accordance with the then
current Marketing Plan.
          (b) Commencing as of the Initiation Date and continuing through the
end of the Copromotion Period, Wyeth shall, in addition to performance of the
Details as set forth in Section 3.1(a), use its Commercially Reasonable Efforts
to market and promote the Product(s) in accordance with the then current
Marketing Plans, which shall include a requirement of attendance at the medical
conventions identified in the applicable Marketing Plan to promote the
Product(s), unless otherwise agreed by the Parties.
          (c) In performing its duties hereunder, Wyeth shall, and shall cause
its employees and the employees of its relevant Affiliates to, comply with all
regulatory, professional and legal requirements, including, without limitation,
the FDA’s regulations and guidelines concerning the advertising of prescription
drug products, the American Medical Associations’ Guidelines on Gifts to
Physicians, the PhRMA Guidelines for Marketing Practices, and the ACCME
Standards for Commercial Support of Continuing Medical Education, which may be
applicable to the services (including without limitation the warehousing,
handling and distribution of the Product samples) to be provided by Wyeth
hereunder. No employee of Wyeth or of any if its relevant Affiliates shall make
any representation, statement, warranty or guaranty with respect to the
Product(s) that is not consistent with current labeling of the Product(s) or
promotional materials approved by the AMC, that is deceptive or misleading, or
that disparages the Product(s) or the good name, good will and reputation of
King. Wyeth represents and warrants that its services hereunder will be provided
in a professional, ethical and competent manner.
     3.2 Wyeth Detail Reports.
          Throughout the Copromotion Period, Wyeth shall provide King with a
report (each a “Wyeth Detail Report”), within [***] after the end of each
calendar quarter, setting forth the following information regarding the efforts
of Wyeth’s sales force in promoting and Detailing the Product(s) during the
preceding quarter (or part thereof): (i) the number of Details made and recorded
by Wyeth’s standard record keeping procedures based on data recorded by the
sales force; (ii) the names and addresses of the Physicians called upon;
(iii) the percentage of physicians Detailed who were provided with samples of
the Product(s); (iv) the average number of samples delivered per Detail; and
(v) such other information as may be required in the then current Marketing
Plan. The last such Wyeth Detail Report shall be submitted to King within [***]
after the end of the Copromotion Period. Each such Wyeth Detail Report shall be
in an electronic format and in hard copy summary form.
     3.3 Wyeth Sales Force.
          (a) Except as agreed to by the Parties and subject to the terms and
conditions of this Agreement (including, without limitation, Section 3.3(b)),
Wyeth shall be solely responsible for
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

4



--------------------------------------------------------------------------------



 



CONFIDENTIAL
the costs and expenses of establishing, maintaining and training Wyeth’s (and
its Affiliates’) sales force of sufficient size to perform its Detailing
obligations hereunder, and conducting Wyeth’s other activities under this
Agreement; provided, however, that (i) such training shall be conducted in
accordance with Section 5.1 and (ii) the content and strategic direction of any
training provided by Wyeth that relates specifically to the Product(s) shall be
consistent with the applicable Marketing Plan and, so long as the AMC remains in
existence, coordinated with the AMC. Notwithstanding the foregoing, Wyeth shall
pay incentive compensation to its sales representatives having responsibility
for Detailing the Product(s) with respect to sales of the Product(s) in the
Territory in accordance with Wyeth’s Sales Incentive Compensation Plan (“SICP”)
for Wyeth’s own products, it being understood that Wyeth shall determine the
target payout for the Product(s) in a manner consistent with the way in which it
determines the target payouts for prescription drug products of comparable
commercial potential and relative (based on commercial value) to other
prescription drug products promoted by the Wyeth sales force. For the sake of
clarity, King acknowledges and agrees that Wyeth shall have the right to
continue the SICP and the incentive compensation weighting Wyeth has currently
assigned for the Product(s) for the 2006 year. Wyeth agrees that, between the
Amendment Execution Date and December 31, 2006, it will not change the target
payout percentage included in its SICP for Altace for the 2006 year, which
target payout percentage was disclosed to King at the AMC meeting held on
February 9, 2006,.
          (b) From January 1, 2006 through December 31, 2006, Wyeth shall
perform the number of Details required under Section 3.1(a) utilizing its
Primary Care Sales Force and the territory coverage plan that Wyeth, in its sole
discretion, has established for such sales force, as such territory coverage
plan may be modified by Wyeth from time to time. Wyeth shall have the right to
change the Altace target list utilized by Wyeth’s sales force one time on or
before June 30, 2006. Wyeth shall notify King of such change as part of the
Wyeth Detail Report submitted for the first calendar quarter affected by such
change, and provide along with such notification a copy of the modified Altace
target list. This one time change shall result in no more than a [***] increase
or decrease in the active prescriber target list in any sales territory. The
revised target list shall be at least a [***] match of active prescribers on the
2006 POA1 Wyeth target list.
          (c) From January 1, 2006 through December 31, 2006, Wyeth, during
sales meetings with the Wyeth Primary Care Sales Force that address sales
activities for calendar year 2006, shall provide time to address the promotion
of Altace by such sales force.
          (d) To the extent practicable, during the Copromotion Period, all
written, electronic and visual communications provided to any of Wyeth’s (and
its Affiliates’) sales representatives regarding strategy, positioning or
selling messages for the Product(s) and/or which contain the name of Wyeth or
any of Wyeth’s Affiliates or any of the Wyeth Trademarks will be subject to
review by Wyeth’s Copy Clearance Committee and, at the request of the AMC, by
the AMC (for so long as the AMC remains in existence), in each case in
accordance with Section 5.2(a).
     3.4 Competitive Products.
          (a) From the Effective Date through the end of the Copromotion Period,
Wyeth shall not sell, detail, market or promote a Competitive Product in the
Territory. Wyeth shall give
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

5



--------------------------------------------------------------------------------



 



CONFIDENTIAL
King at least [***] prior written notice of Wyeth’s intent to sell, detail,
market, promote or otherwise distribute any product which Wyeth believes is or
could become a Competitive Product in the Territory, [***] (including without
limitation, where a Competitive Product is acquired by Wyeth through acquisition
or merger, in which case such written notice shall be given promptly after such
acquisition or merger is closed). As of the Amendment Effective Date no such
notice has been provided.
     (b) From the end of the Copromotion Period through June 30, 2007, Wyeth
shall not cause any of its professional sales representatives to promote [***]
Wyeth [***].
     (c) Except as expressly provided in Sections 3.4(a) and 3.4(b) above, Wyeth
shall have no restrictions on its marketing, promoting or sale of any
Competitive Product and King, by reason of this Agreement, shall have no right,
title or interest in or to any Competitive Product acquired, marketed, promoted
or sold by or on behalf of Wyeth after the end of the Copromotion Period.
4. RESPONSIBILITIES OF KING
     4.1 Promotion of Product(s) by King.
          (a) Commencing as of the Initiation Date and continuing throughout the
Copromotion Period, King shall use its Commercially Reasonable Efforts to market
and promote the Product(s) to Physicians in the Territory in accordance with the
then current Marketing Plan. After the end of the Copromotion Period and for the
remainder of the Term of this Agreement, King shall use its Commercially
Reasonable Efforts to market, promote and sell the Product(s) in the Territory.
Without limiting the foregoing, from January 1, 2006 through December 31, 2006,
King shall be responsible for performing at least [***] Details (the “King 2006
Annual Detailing Requirement”) in accordance with the 2006 Altace Marketing Plan
approved by the AMC, a copy of which is attached hereto as Exhibit 8.5. The
number of Details required in this Section 4.1 shall be conducted and spaced
according to the current Marketing Plan then in effect, provided, however, that
King agrees that during each calendar quarter during calendar year 2006, King
shall be responsible for performing no less than [***] Details (the “King 2006
Quarterly Detailing Requirement”). During the Copromotion Period, King agrees to
use its Commercially Reasonable Efforts to provide, and/or cause its Affiliates
to provide, Product samples to Physicians in accordance with the then current
Marketing Plan.
          (b) Commencing as of the Initiation Date and continuing throughout the
Copromotion Period, King shall, in addition to performance of the Details as set
forth in Section 4.1(a), use its Commercially Reasonable Efforts to market and
promote the Product(s) in accordance with the then current Marketing Plan, which
shall include a requirement of attendance at the medical conventions identified
in the applicable Marketing Plan to promote the Product(s), unless otherwise
agreed by the Parties.
          (c) Commencing on the Amendment Execution Date, King shall be solely
responsible for administration of the 2006 Altace Marketing Plan, provided,
however, that (i) along
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

6



--------------------------------------------------------------------------------



 



CONFIDENTIAL
with King (pursuant to Section 4.1(a) hereof), Wyeth shall continue to deliver
Details of the Product(s) in accordance with Section 3.1(a) hereof through the
remainder of calendar year 2006, (ii) along with King, Wyeth shall continue to
sponsor and deliver visitor speaker bureau programs through the remainder of
calendar year 2006 in accordance with the 2006 Altace Marketing Plan as it
exists on June 30, 2006, (iii) Wyeth shall continue to conduct copy clearance
activities as provided in Section 5.2 hereof, (iv) Wyeth and King shall fulfill
all of their respective commitments set forth in the Transition Plan, and
(v) absent the other Party’s consent, neither King nor Wyeth shall cancel or
modify any commitments made for continuing medical education programs or any
marketing activities permitted under the 2006 Altace Marketing Plan as it exists
immediately prior to the Amendment Execution Date, which commitments were made
prior to the Amendment Execution Date, regardless of whether such activities are
to occur on or after the Amendment Execution Date.
          (d) In performing its duties hereunder, King shall, and shall cause
its employees and the employees of its relevant Affiliates to, comply with all
regulatory, professional and legal requirements, including, without limitation,
the FDA’s regulations and guidelines concerning the advertising of prescription
drug products, the American Medical Associations’ Guidelines on Gifts to
Physicians, the PhRMA Guidelines for Marketing Practices, and the ACCME
Standards for Commercial Support of Continuing Medical Education, which may be
applicable to the services (including without limitation the production,
warehousing, handling and distribution of the Product(s) and Product samples) to
be provided by King hereunder. No employee of King or of any of its relevant
Affiliates shall make any representation, statement, warranty or guaranty with
respect to the Product(s) that is not consistent with current labeling of the
Product(s) or promotional materials approved by the AMC or otherwise approved in
accordance with Section 5.2, or that is deceptive or misleading, or that
disparages the Product(s) or the good name, good will and reputation of Wyeth.
King represents and warrants that its services hereunder will be provided in a
professional, ethical and competent manner.
          (e) King agrees that from January 1, 2007 through the remainder of the
Term of this Agreement, it shall take no action (including, without limitation,
entering into agreements with customers or other third parties, adjusting the
price of any Product(s), announcing an upcoming price adjustment for any
Product(s), offering, canceling or modifying any rebates or return policies for
any Product(s), and/or delaying acceptance of orders or shipment of any
Product(s)) outside of what is considered normal and customary in the ordinary
course of business, that would be reasonably expected to result in the shifting
of Product sales from one year into a subsequent year or from a subsequent year
into the immediately preceding year. [***] King [***] Wyeth [***] [***] King
[***] Wyeth [***] Wyeth [***] King [***] King [***]. The adjustment provided for
in the immediately proceeding sentence is the sole remedy available to Wyeth for
actions taken by King which are prohibited by the first sentence of this
Section 4.1(e), provided, however, that any such adjustment taken under this
Section 4.1(e) shall have no effect on any remedy that may be available to Wyeth
in connection with the breach of any other provision of this Agreement by King.
     4.2 Manufacture, Shipment, Etc. of the Product(s).
          King (and/or its Affiliates) shall have the sole responsibility for
the manufacture, shipment, distribution, warehousing, billing and order
confirmation of the Product(s) and for the
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

7



--------------------------------------------------------------------------------



 



CONFIDENTIAL
collection of receivables resulting from sales of the Product(s) in the
Territory. Wyeth may make recommendations to King from time to time regarding
the price of and pricing strategies for the Product(s) during the Copromotion
Period, including, without limitation, price increases and decreases and the
timing thereof, [***] thereof. King shall manufacture or cause to be
manufactured the Product(s) and Product samples in accordance with all
applicable laws including without limitation the Act and all applicable
regulations thereunder, the NDA and Good Manufacturing Practices. King shall use
its Commercially Reasonable Efforts to ensure that adequate quantities of the
Product(s) are available to meet the anticipated demand for the Product(s)
during the Term of this Agreement.
     4.3 King Sales Force.
          (a) Except as otherwise agreed to by the Parties and subject to the
terms and conditions of this Agreement, King shall be solely responsible for the
costs and expenses of establishing, maintaining and training King’s (and its
Affiliates’) sales force of sufficient size to perform its obligations
hereunder, and conducting King’s other activities under this Agreement;
provided, however, that such training shall be conducted in accordance with
Section 5.1. Notwithstanding the foregoing, during the Copromotion Period King,
shall pay incentive compensation to its sales representatives having primary
responsibility for Detailing the Product(s) with respect to sales of the
Product(s) in the Territory in accordance with King’s Sales Incentive
Compensation Plan (“SICP”) for King’s own products, it being understood that
King shall determine the target payout for the Product(s) in a manner consistent
with the way in which it determines the target payouts for prescription drug
products of comparable commercial potential and relative (based on commercial
value) to other prescription drug products promoted by the King sales force.
          (b) To the extent practicable, all written, electronic and visual
communications provided to any of King’s sales representatives during the
Copromotion Period regarding strategy, positioning or selling messages for the
Product(s) will, at the request of the AMC, be subject to review by the AMC (for
so long as the AMC is in existence). Additionally, to the extent practicable,
all written, electronic and visual communications provided to any of King’s
sales representatives prior to June 30, 2006, regarding strategy, positioning or
selling messages for the Product(s) will be subject to review by Wyeth’s Copy
Clearance Committee in accordance with Section 5.2(a). After June 30, 2006 all
written, electronic and visual communications provided to any of King’s sales
representatives regarding strategy, positioning or selling messages for the
Product(s) will be subject to review by King’s Copy Clearance Committee in
accordance with Section 5.2(a), provided, however, that to the extent any such
communications are provided to any of Wyeth’s (and its Affiliates) sales
representatives regarding strategy, positioning or selling messages for the
Product(s) and/or contain the name of Wyeth or any of Wyeth’s Affiliates or
contain any of Wyeth’s Trademarks, such communications also shall be subject to
review and approval by Wyeth’s Copy Clearance Committee in accordance with
Section 5.2(a).
     4.4 King Detail and Sales Reports.
          (a) King shall provide Wyeth with a report (each a “King Detail
Report”), within [***] after the end of each Calendar Quarter during the
Copromotion Period, setting forth the
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

8



--------------------------------------------------------------------------------



 



CONFIDENTIAL
following information regarding the efforts of King’s sales force in promoting
and Detailing the Product(s) during such Calendar Quarter (or part thereof):
(i) the number of Details made and recorded by record keeping procedures
approved by the AMC; (ii) the names and addresses of the Physicians called upon;
(iii) the percentage of physicians Detailed who were provided with samples of
the Product(s); (iv) the average number of such samples delivered on each
Detail; and (v) such other information as may be required in the then current
Marketing Plan. The last such King Detail Report shall be submitted to Wyeth
within [***] after the end of the Copromotion Period. Each such King Detail
Report shall be in an electronic format and in hard copy summary form.
          (b) King shall furnish to Wyeth, within [***] after the end of each
Calendar Quarter, a report setting forth in reasonable detail the calculation of
the total Net Sales of each Product in the Territory for such Calendar Quarter
during the Term. All reports required by this Section 4.4(b) shall be provided
to Wyeth transmitted electronically.
     4.5 Sanofi-Aventis Agreements.
          (a) King [***] the Sanofi-Aventis Agreements [***] Sanofi-Aventis
Agreements [***] Wyeth.
          (b) In connection with the Sanofi-Aventis Agreements, King shall give
Wyeth immediate notice of its intentions with respect to the cure by King of any
breach or default or alleged breach or default by King under such Sanofi-Aventis
Agreements, and (i) if King states in such notice that it intends to cure such
default or breach, it shall use its best efforts to do so in a timely fashion,
or (ii) if King states in such notice that it does not intend to do so, or it
fails to do so within [***], then Wyeth may, at its option, attempt to cure such
breach or default, at King’s cost and expense, and King shall use its best
efforts to assist Wyeth in doing so or, if Wyeth is not permitted, under the
applicable Sanofi-Aventis Agreement to cure such breach, Wyeth may require King
to cure such breach and King shall use its commercially reasonable efforts to do
so in a timely fashion, provided, that, to the extent King has insufficient
financial resources to cure such breach Wyeth shall loan such funds to King,
under terms and conditions to be mutually agreed upon by the Parties.
     4.6 Arrow Agreements.
          (a) Should King [***] the Generic Distribution Agreement [***]Generic
Distribution Agreement[***], King [***] Wyeth, [***] King and Cobalt (or any of
their respective Affiliates), in order that Wyeth [***]. Such [***] King, Cobalt
and/or any of their respective Affiliates [***] Arrow Agreements [***] the
Generic Distribution Agreement; [***], King may [***] Cobalt under the Generic
Distribution Agreement.
          (b) In the event that the price to be paid by Cobalt or any of its
Affiliates for the Product(s) being supplied by King to Cobalt under the Generic
Distribution Agreement is modified in any way and King receives any
consideration, directly or indirectly, from or on behalf of Cobalt or any of
Cobalt’s Affiliates, as a result of or in connection with any such modification
to the Generic Distribution Agreement, such that the amounts payable to Wyeth
under Section 9.1 of the Agreement are adversely affected, then the aggregate of
any consideration received or to be
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

9



--------------------------------------------------------------------------------



 



CONFIDENTIAL
received by King or any of its Affiliates from or on behalf of Cobalt or any of
Cobalt’s Affiliates as a result of or in consideration for the modification to
the Generic Distribution Agreement (the “Additional Cobalt Consideration”)
shall, as of the earlier of the effective date of such modification to the
Generic Distribution Agreement or the date that King or its Affiliates receives
such Additional Cobalt Consideration, be included in the calculation of Net
Sales used to calculate the Promotion Fee payable to Wyeth pursuant to
Section 9.1 hereof, provided, however, in the event that the maximum Promotion
Fee payable to Wyeth under Section 9.1 for the year in which such Additional
Cobalt Consideration is included in such Net Sales has been paid in full then
the Additional Cobalt Consideration [***]. Furthermore, if [***] Wyeth [***]
Wyeth [***] [***]. [***], Wyeth and King [***] King [***] King [***], King [***]
Wyeth [***] King to Wyeth [***] King [***] King [***] Wyeth [***] Wyeth’s [***]
Wyeth [***] Wyeth [***] until such Copromotion Fees due under Section 9.1 are
paid in full. Notwithstanding the foregoing, the Parties acknowledge that
(i) any payments made pursuant to this Section 4.6 shall in no way affect or
modify the payment to King set forth in Section 9.2 and (ii) only the actual Net
Sales made in 2008, without the addition of any Additional Cobalt Consideration,
shall be used for purposes of determining whether or not the payment to King
under Section 9.2 is due.
     4.7 Pediatric Extension.
          Completion of any additional studies of the Product(s) which are or
may be required to obtain pediatric labeling for the Product(s) in the Territory
shall be performed in King’s sole discretion. The costs of any such studies
approved by both Parties and conducted pursuant to the Prior Agreement shall be
shared by the Parties in accordance with Section 9.5 hereof. It is understood
and agreed by the Parties that Wyeth’s share of such costs for the first and
second quarters of 2006 shall include [***] dollars and [***] cents ($[***]) due
for work performed in the first quarter of 2006 and up to [***]dollars[***]and
[***] cents ($[***]) due for work performed in the second quarter of 2006. King
shall be responsible, at its sole expense, for conducting any future studies
which may be required or desirable to obtain any pediatric labeling for any
Product(s). The Parties agree to transition work related to the publication of
the [***] in accordance with Section 20 of the Transition Plan.
5. TRAINING AND PROMOTIONAL MATERIAL
     5.1 Training.
          (a) Each of the Parties agrees to make its sales representatives
available throughout the Copromotion Period for training with respect to the
marketing and sale of the Product(s). The Parties agree that during the portion
of the Copromotion Period prior to the Amendment Execution Date, Wyeth shall,
subject to the AMC’s approval, be responsible for developing and, if applicable,
conducting training programs for each of Wyeth’s and King’s sales forces. King
shall participate in conducting such training to the extent requested by Wyeth
and specifically with respect to matters relating to the nature and regulatory
oversight of the Product(s). Training shall be carried out at a time which is
mutually acceptable to the Parties. The Parties’ relevant local operating entity
Affiliates shall be responsible for the development and conduct of training
programs, subject to the direction of Wyeth and the oversight of the AMC, on an
ongoing
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

10



--------------------------------------------------------------------------------



 



CONFIDENTIAL
basis to assure a consistent, focused promotional strategy, during the
Copromotion Period prior to the Amendment Execution Date. As additional members
are added to the Parties’ respective sales forces responsible for marketing the
Product(s), training will be given to groups of the newly selected members.
          (b) Each Party shall decide where the training of its sales
representatives will occur and absorb the costs of transporting, housing and
maintaining their respective personnel for such training. Subject to the
oversight of the AMC, prior to the Amendment Execution Date, all sales and
marketing training materials will be prepared and supplied by Wyeth. From the
Amendment Execution Date until [***] all sales and marketing training materials
will be supplied pursuant to the Transition Plan. After [***], each Party shall
be responsible for preparing and supplying training materials for its own sales
representatives. The Direct Cost of all such training materials prepared or
supplied for the training of sales representatives for promotional activities
they are to conduct during the Copromotion Period shall be included in the
Budgets of Marketing Expenses and shall be payable pursuant to Section 9.3.
     5.2 Promotional Materials.
          (a) During the Copromotion Period, all written sales, promotion and
advertising materials (“Marketing Materials”) relating to the Product(s) shall
be consistent with the Marketing Plans approved by the AMC. Prior to the
Amendment Execution Date, all such Marketing Materials shall be subject to the
copy clearance procedures established by Wyeth from time to time, including
review by the copy clearance committee of Wyeth; provided, however, that King
shall participate in any such reviews during the review period prior to
submission to King for final legal and regulatory approval. Between the
Amendment Execution Date and December 31, 2006, all such Marketing Materials
shall be subject to the copy clearance procedures established by King from time
to time, including review by the copy clearance committee of King, provided,
however, that (i) any Marketing Materials that are to be distributed or used by
any Wyeth employee and/or that contain any Wyeth Trademark or the name of Wyeth
or any of its Affiliates shall also be subject to the copy clearance procedures
established by Wyeth from time to time, including review and approval by the
copy clearance committee of Wyeth, (ii) any materials to be used by speakers
engaged by or on behalf of either Party for company directed medical education
programs supported under the 2006 Marketing Plan shall also be subject to the
copy clearance procedures established by Wyeth from time to time, including
review and approval by the copy clearance committee of Wyeth and (iii) Wyeth
shall have no obligation to use or distribute any new Marketing Materials
provided by King to Wyeth after [***], if training of Wyeth sales
representatives, as reasonably determined by Wyeth, is required for the use
and/or distribution of such new Marketing Materials (for the sake of clarity,
“new Marketing Materials” shall be any Marketing Materials that have not
received the requisite copy clearance committee approvals prior to [***]). In
either case, Approved Marketing Materials shall be provided to King for final
legal and regulatory approval, which disapproval or approval and submission
shall occur within [***] after King’s receipt of the Marketing Materials that
have been approved by the King and/or Wyeth copy clearance committees as
provided above. A copy of Wyeth’s current copy clearance procedures has
previously been provided to King, it being understood that Wyeth has the right
to modify such copy clearance procedures from time to time and will notify King
upon doing so to the extent any such modifications
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

11



--------------------------------------------------------------------------------



 



CONFIDENTIAL
impact the review of Marketing Materials pursuant to this Section 5.2. After the
end of the Copromotion Period, King shall be solely responsible, at its sole
expense, for the development, creation, production, content, distribution and
use of any Marketing Materials. At such time Wyeth shall have no role in the
development, creating, production, content, distribution and clearance in
connection therewith. Promptly after the Copromotion Period Wyeth shall at
King’s option either return or destroy all of the Marketing Materials in Wyeth’s
control (including, without limitation, all materials in the possession of any
of Wyeth’s employees, sales representatives, agents and/or other
representatives).
          (b) In all written or visual materials approved by the Wyeth copy
clearance committee related to the Product(s) which are used during the
Copromotion Period for the promotion of Product(s) and are distributed by both
the Wyeth and King sales forces or are used in medical education programs, the
Parties will be presented and described to the medical communities (including,
for example, the physician, pharmacy, governmental, reimbursement and hospital
sectors) as joining in the promotion of the Product(s) in the Territory. All
such written and visual materials and all documentary information, promotional
material, and oral presentations (where practical) regarding the promoting of
the Product(s) will state this arrangement and will display the names and logos
of the Parties with equal prominence, as permitted by applicable law.
          (c) All Direct Costs associated with the preparation and distribution
of Marketing Materials for use during the Copromotion Period shall be included
in the Budgets of Marketing Expenses and shall be payable by Wyeth and King
pursuant to Section 9.3.
          (d) From the Amendment Execution Date through December 31, 2006, King
shall deliver to Wyeth Marketing Materials to allow Wyeth to deliver programs in
sufficient quantities to support the Details to be performed by Wyeth during
such six (6) month period in accordance with Section 3.1 hereof; provided,
however, Wyeth shall continue to deliver Marketing Materials during the
Copromotion Period according to the Transition Plan.
6. PRODUCT SAMPLES
     6.1 Supply, Storage and Distribution of Samples.
          During the Copromotion Period, King shall provide Wyeth, on a schedule
and in such quantities to be reasonably determined by the AMC in accordance with
the 2006 Marketing Plan, with samples of the Product(s) to be used by Wyeth
solely in marketing and promoting the Product(s) in the Territory.
Notwithstanding the foregoing, the Parties agree that during 2006, Wyeth shall
receive [***] percent ([***]%) and King shall receive [***] percent ([***]%) of
all samples of the Product(s) for distribution by its respective sales force
during such year. King agrees to ship, for delivery to Wyeth no later than
August 30, 2006, all remaining quantities of Wyeth’s allotment of Product
samples for 2006. King shall be solely responsible for providing samples of the
Product(s) to its sales representatives in the quantities and at such times as
set forth in the applicable Marketing Plan, provided, however, that during 2006,
Wyeth shall have no obligation to accept delivery of or share in the cost or
otherwise pay for any shipment of Product samples
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

12



--------------------------------------------------------------------------------



 



CONFIDENTIAL
delivered by King later than [***] after the date specified above in this
Section 6.1. For samples of the Product(s) to be distributed by Wyeth, King
shall ship samples to one central warehouse of Wyeth, as designated by Wyeth,
and the risk of loss and responsibility for handling and warehousing of such
samples shall pass to Wyeth upon delivery to a carrier designated by Wyeth.
Wyeth shall be responsible for distributing the samples to its sales
representatives in a timely manner. Wyeth shall also be responsible for securing
the return of and reconciling existing sample inventories from discontinued
field sales representatives. All Product samples provided to Wyeth hereunder
shall be accompanied by an appropriate Certificate of Analysis of the Product
specifications and an indication of expiration dating. In the event that either
Wyeth or King believes that there will be any significant quantity of Product
samples that have been distributed to Wyeth or King but have not been
distributed to physicians by the end of the year, on the request of either
Party, the Parties shall meet to discuss, in good faith, such issue and any
resolutions thereto (with the goal of minimizing the quantity of undistributed
Product samples by the end of 2006).
     6.2 Use of Samples.
          During the Copromotion Period the Product samples supplied by King to
Wyeth or to King’s sales representatives shall be used by Wyeth and King solely
in making Detail calls to Physicians in the Territory pursuant to this
Agreement. Upon its receipt of Product samples, Wyeth shall be responsible for
accountability and compliance with the PDMA, and other applicable federal, state
and local laws and regulations relating to such samples or the distribution of
same. King shall be responsible for accountability and compliance with the PDMA,
and other applicable federal, state and local laws and regulations relating to
Product samples that King supplies for distribution by King’s sales
representatives. Wyeth and King each shall be responsible for adherence by its
respective sales representatives to such laws and regulations. Each Party or its
appointed agents shall have the right to audit the records and/or reports for
the Product samples, as required to be kept by the other Party under the PDMA,
during normal business hours, at convenient times and upon no less than [***]
prior notice, provided, however, that no such audit shall occur more than [***]
after the end of the Copromotion Period. Pursuant to Section 11 of the
Transition Plan, after the Copromotion Period Wyeth shall at King’s option and
expense either return or destroy all of the Product samples in Wyeth’s, its
Affiliates’ or its employees’ control.
     6.3 Cost of Samples.
          With respect to Product samples to be distributed to physicians during
the Copromotion Period, all costs and expenses associated with the manufacture,
shipment, warehousing, storage and distribution of such Product samples shall be
included in the Budgets of Marketing Expenses and shall be payable by Wyeth and
King pursuant to Section 9.3. After the end of the Copromotion Period, King
shall be solely responsible for all costs and expenses associated with the
manufacture, shipment, warehousing, storage and distribution of Product samples.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

13



--------------------------------------------------------------------------------



 



CONFIDENTIAL
7. CERTAIN REGULATORY MATTERS
     7.1 Licenses.
          Each Party hereto shall, at its sole cost and expense, maintain in
full force and effect all necessary licenses, permits and other authorizations
required by law, regulation, ordinance or statute to carry out its duties and
obligations under this Agreement.
     7.2 Regulatory Responsibility.
          All regulatory matters regarding the Product(s) shall remain under the
control of King through the Term, subject to the participation by Wyeth in
matters related to the marketing of the Product(s) to Physicians in the
Territory during the Copromotion Period. Notwithstanding the foregoing, during
the Copromotion Period King shall promptly provide Wyeth with copies of all
communications received from any regulatory agency or authority concerning the
Product(s) or any Marketing Materials and shall submit copies of all
communications and filings to be made to any regulatory agency or authority for
prior review and comment. King shall give due consideration to all comments
timely made by Wyeth and shall notify Wyeth, in writing, if it declines to
address any such comments, stating the reason therefor.
     7.3 Efficacy and Safety Information.
          During the Copromotion Period King shall furnish Wyeth with efficacy
and safety information reasonably requested by Wyeth to assist Wyeth in
promoting the Product(s) to Physicians in the Territory, including without
limitation relevant clinical and safety data included in the NDA for the
Product(s) and additional information, if any, related to the efficacy and
safety profile of the Product(s) since the Product’s approval by the FDA. Except
for that information that is to be disclosed to Physicians in connection with
conducting Details, such information shall be treated as confidential and
proprietary information pursuant to Section 12 of this Agreement and shall not
be disclosed to third parties without King’s prior written approval or
direction.
     7.4 Pharmacovigilance.
          Pharmacovigilance, including adverse event information exchange, shall
be governed by the Safety Agreement executed between the Parties on December 12,
2001, as may be amended from time to time by the Parties. The Parties agree to
amend the Safety Agreement such that King shall no longer have an obligation to
deliver adverse event information to Wyeth and Wyeth shall share appropriate
information with King after the end of the Copromotion Period.
     7.5 Product Technical Complaints and Recalls.
          (a) King shall have the sole authority and responsibility to respond
to any regulatory agencies, including without limitation the FDA, to respond to
Product Technical Complaints and medical complaints and to handle all returns,
recalls or market withdrawals of the Product(s) in accordance with applicable
law, at King’s cost and expense; provided, however, that if any such returns or
recalls of Product samples are caused solely by actions or inactions by Wyeth
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

14



--------------------------------------------------------------------------------



 



CONFIDENTIAL
constituting a breach of the provisions of this Agreement or a violation of
applicable law, Wyeth, as King’s sole and exclusive remedy, shall bear all
reasonable Direct Costs associated with such actions or in actions in connection
therewith, provided, however that Wyeth shall have no obligation to reimburse
King for any incidental or consequential damages incurred in connection
therewith, including, without limitation, any lost profits. Prior to the
Initiation Date, the AMC adopted a standard operating procedure (“SOP”) for
handling Product Technical Complaints and medical inquiries received by Wyeth
not otherwise specified in this Agreement for use during the Copromotion Period.
          (b) Each Party shall promptly (but in any case, not later than
forty-eight (48) hours) notify the other Party in writing of any order, request
or directive of a court or other governmental authority to recall or withdraw
the Product. King shall be solely responsible for determining whether to issue a
recall or withdrawal and for the cost and expense of any such recall or
withdrawal of the Product.
          (c) Because the Product is manufactured by or on behalf of King and
the underlying NDA is owned solely by King or an Affiliate of King, Wyeth shall
send Product Technical Complaints (“PTC”) to King during the Term of the
Agreement. If the PTC cannot be categorized as a B Complaint (meaning no actual
or potential harm to patient), then the PTC will be categorized as an A
Complaint. A Complaints shall be sent to King within [***] of receipt and B
Complaints shall be sent within [***] of receipt, but no more than [***] from
the receipt date by Wyeth. During the Copromotion Period King shall promptly
notify Wyeth following receipt by King of any PTC’s.
     7.6 Returns.
          Any Product returned to Wyeth shall be shipped to King’s or its
designee’s nearest facility, with shipping and other direct costs to be paid by
King. Wyeth shall incur no liability or any nature in the handling of such
returns unless such Product was stored improperly by Wyeth.
     7.7 Notice of Government Inspections.
          During the Copromotion Period, King agrees that, to the extent it
becomes aware of the results, observations and/or outcome of any inspections or
audits of the facilities or operations involved in the manufacture, processing,
testing or packaging of the Product conducted by governmental agencies,
including without limitation the FDA, King will notify Wyeth of any such
information as it relates to the Product within [***] of obtaining the
information. During the Copromotion Period, King will provide Wyeth copies of
reports of quality audits conducted by King and will apprise Wyeth of material
manufacturing issues affecting supply of the Product.
     7.8 Government Inquiries.
          Upon being contacted by the FDA or any other federal, state or local
agency for any regulatory purpose pertaining specifically to this Agreement or
to the Product, a Party shall immediately notify the other Party. Wyeth agrees
that it shall not respond to any such agency
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

15



--------------------------------------------------------------------------------



 



CONFIDENTIAL
making an inquiry of it until and only as directed by King or its Affiliates,
subject to reasonable consultation with Wyeth; provided, however, that the
foregoing shall not be construed to prevent Wyeth in any way from complying with
the any regulatory authority or applicable laws, rules or regulations. Wyeth may
permit unannounced FDA or similar unannounced inspections and respond to the
extent necessary to comply with its obligations under applicable law. Wyeth
shall provide King with notice of any other inspection and shall allow King to
participate to the extent necessary, in the reasonable opinion of King, as such
inspections and responses pertain to the Product, at King’s cost and expense.
     7.9 Medical Inquiries.
          King shall handle all medical inquiries concerning the Product(s)
during the Term of the Agreement. Wyeth shall refer all medical information
requests to the Product Information Services Department of King in accordance
with the procedures set forth in the SOP referred to in Section 7.5.
8. MANAGEMENT COMMITTEE; TRANSITION
     8.1 Establishment of the AMC.
          The Parties hereto recognize that it is in the best interests of both
Parties to (a) maximize the sales and profits of the Product(s) in the Territory
and (b) optimize the marketing of the Product(s) in the Territory during the
Term and to coordinate the activities of both Parties with respect to the
promotion of the Product(s) in the Territory during the Copromotion Period.
Accordingly, the Parties have established a management committee (the “Altace
Management Committee” or “AMC”) made up of three (3) representatives of each
Party. The AMC shall continue in existence until the Amendment Execution Date,
after which responsibility for the management of the promotion of the Product(s)
shall transition to King in accordance with Section 8.7 below. One of Wyeth’s
senior representatives shall chair the AMC. Both Parties shall have the right
from time to time to substitute individuals, on a permanent or temporary basis,
for any of its previously designated members of the AMC. The members appointed
by each Party shall be vested with appropriate decision-making authority and
power by such Party. Members of each such committee shall be employees of the
Parties (or their Affiliates), respectively, and shall not be outside
consultants, independent contractors or outside legal counsel, but such Persons
are permitted to attend meetings of the AMC. Each Party shall bear its own costs
associated with its participation on the AMC.
     8.2 Purpose and Responsibilities of the AMC.
          (a) The purpose of the AMC is to oversee the marketing and promotion
of the Product(s) until the Amendment Execution Date as contemplated by this
Agreement by coordinating the marketing and promotional efforts of the Parties
in the Territory until the Amendment Execution Date and maximizing the sales
thereof. Accordingly, in addition to the specific matters addressed elsewhere in
this Agreement, and subject to the other provisions of this Agreement the AMC
shall approve the following until the Amendment Execution Date:
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

16



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          (i) marketing and promotion activities for the Product(s);
          (ii) the annual Marketing Plan for the Product(s) and related Budget
of Net Sales and Marketing Expenses;
          (iii) the market definition against which the Product(s) will be
measured;
          (iv) Product production forecasts;
          (v) Marketing Expenses;
          (vi) targets for sales force staffing, number and frequency of
quarterly and annual Details;
          (vii) Product positioning, strategy and objectives;
          (viii) determining the format and quantities of promotional sales,
marketing and educational materials for the Product(s) which will be provided to
the Physicians called upon in the Details by either Party’s sales
representatives;
          (ix) quantities and schedule of delivery of Product samples to be
provided by King to each Party’s sales representatives and to the Physicians
called upon in the Details by each Party’s sales force; and
          (x) Managed Health Care strategy and tactics.
     8.3 AMC Meetings.
          During the Copromotion Period and prior to the Amendment Execution
Date, the AMC shall meet: (a) at least once each Calendar Quarter on a date and
at a location to be agreed to by the AMC, and (b) upon written notice by either
Party to the other that a meeting is required or requested, in which case a
meeting will be held within thirty (30) calendar days of such notice on a date
and at a location to be agreed to by the Parties, or sooner if warranted by
circumstances. Notice requesting a meeting shall include adequate information
describing the activity to be reviewed. Any meetings of the AMC may be held in
person at a location to be agreed to by the Parties, or by videoconference or
teleconference. Other representatives of the Parties may attend AMC meetings as
participants. At least one (1) week prior to any meeting of the AMC, each of the
Parties shall provide the other Party with a proposed agenda of the matters to
be discussed at such meeting. The Parties agreed, at the first meeting of the
AMC, upon procedures for maintaining meeting minutes.
     8.4 Vote and Approval.
          The AMC may take action on a matter at a meeting only if a quorum
exists with respect to that matter. The attendance of at least two (2) members
of the AMC of each Party at a
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

17



--------------------------------------------------------------------------------



 



CONFIDENTIAL
meeting shall constitute a quorum for the transaction of business. Each member
of the AMC shall be entitled to cast one (1) vote on any matter to be acted upon
at any meeting of the AMC. All decisions made by the AMC shall require a
unanimous vote by the members of the AMC present at the meeting. Any action
required or permitted to be taken at any meeting of the AMC may be taken without
a meeting if the action is taken by all members of the AMC. The action must be
evidenced by one or more written consents describing the action taken and signed
by each member of the AMC.
     8.5 Marketing Plan and Budget.
          The Marketing Plan and related Budget of Net Sales and Marketing
Expenses for 2006 have been agreed to by the AMC and each of the Parties and is
attached hereto as Exhibit 8.5. Each Marketing Plan shall set forth the manner
in which the Product is to be promoted and Detailed during the period to which
the Marketing Plan relates and shall include, at a minimum: (a) the minimum
number of quarterly and annual Details to be provided by each Party and targets
therefor which shall be allocated in a professionally equitable manner;
(b) Product positioning, strategy and tactics with supporting advertising and
promotional activity to be undertaken; (c) the Budget of Net Sales and Marketing
Expenses, including, without limitation, direct to consumer advertising; (d) any
training and/or sampling programs to be conducted; (e) medical and education
programs to be conducted; (f) public relations activities; and (g) such other
information relating to the marketing of the Product(s) as deemed advisable by
the AMC. Neither Party shall make any material change in any previously approved
Marketing Plan without the prior written approval of the AMC, prior to the
Amendment Execution Date and the other Party after the Amendment Execution Date
through the end of the Copromotion Period.
     8.6 Additional Studies, Line Extensions and New Product.
          King shall be free, at its own expense, to (i) conduct such clinical
studies as it deems necessary or desirable to expand the indications of or
otherwise change the label for any product and (ii) develop and, after the
Amendment Effective Date, commercialize, in each case, either alone or in
conjunction with one or more third parties, any product (including, without
limitation, any new formulation, dosage strength or line extension), in each
case, without the need to consult with or obtain the approval of Wyeth,
provided, however, that (x) this Section 8.6 shall have no effect on whether any
product is a Product under this Agreement or whether King is required to pay to
Wyeth Promotion Fees in connection with the sale of any such Product and
(y) King shall notify Wyeth in writing within [***] after the first commercial
sale in the Territory of each such additional product which is or would be a
Product under this Agreement. Wyeth would have no obligation to fund any
development or other costs associated with any studies of any current or
additional Product. Notwithstanding the foregoing, King is not granted any
license, either express or implied, under any intellectual property or other
right owned or controlled by Wyeth or any of Wyeth’s Affiliates in connection
with the development or commercialization of any such product by or on behalf of
King.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

18



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     8.7 Transition.
          (a) As King is to assume full marketing control (consistent with the
requirements of this Agreement) for the Product(s) effective as of the Amendment
Execution Date and full promotional and sales control and responsibility for the
Product(s) effective as of January 1, 2007, the Parties have developed and
agreed upon the Transition Plan attached hereto as Exhibit 8.7. The Parties
shall have no obligation to undertake any transition activities not set forth in
the Transition Plan. The Transition Period shall be the [***] period beginning
upon the Amendment Execution Date, however, should the activities not be
completed as outlined in the Transition Plan, such Transition Period may be
extended until the completion of all items set forth in the agreed upon
Transition Plan. Upon completion of the Transition Plan, Wyeth’s only
obligations shall be to perform Details of the current Product, to conduct those
programs required of Wyeth’s sales representatives under the approved 2006
Marketing Plan and to provide those reports to King that Wyeth remains obligated
to provide in connection with the activities performed by Wyeth during 2006.
Upon completion of each activity in the Transition Plan, (i) Wyeth shall provide
King with a written document indicating such activity is complete and
(ii) unless such activity is not complete, King shall acknowledge completion
thereof by signing such written document and returning it to Wyeth.
          (b) The Parties shall form a Joint Transition Team consisting of two
(2) representatives from Wyeth and two (2) representatives from King. The
objectives of the Joint Transition Team are to develop and obtain approval of
all communication materials concerning this Agreement and to oversee the
execution of the Transition Plan.
          (c) The cost of transitioning marketing and related materials shall
include only those activities specifically identified in the Transition Plan.
Expenses associated with such transition [***] 2006 Marketing Budget. Each party
would be responsible for assuming one hundred percent (100%) of the costs
incurred by it associated with the orderly transition of key marketing programs,
materials and other identified matters from Wyeth to King, as set forth in the
Transition Plan.
     8.8 Dispute Resolution.
          (a) The Parties recognize that disputes as to certain matters may from
time to time arise during the Term of this Agreement that relate to either
Party’s rights and/or obligations hereunder. It is the objective of the Parties
to establish procedures to facilitate the resolution of disputes arising under
this Agreement in an expedient manner by mutual cooperation and without resort
to litigation. To accomplish this objective, the Parties agree to follow the
procedures set forth in this Section 8.8 if and when a dispute arises under this
Agreement.
          (b) Unless otherwise specifically recited in this Agreement, during
the Copromotion Period disputes between the Parties under this Agreement shall
be first referred by either Party to the AMC, if the AMC is still in existence
and if not in existence then to the Joint Transition Team, as soon as reasonably
possible after such dispute has arisen. If the AMC or the Joint Transition Team,
as applicable, is unable to resolve such a dispute within fifteen (15) days of
being requested by a Party to resolve such dispute, either Party may, by written
notice to the other, have such dispute referred to their respective executive
officers designated below or their
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

19



--------------------------------------------------------------------------------



 



CONFIDENTIAL
designees, for attempted resolution by negotiations within thirty (30) days
after such notice is received. The designated officers are as follows:

                For Wyeth:   President of Wyeth Pharmaceuticals – The Americas
and Global Businesses

                For King: President of King Pharmaceuticals
               In the event such designated officers are unable to resolve such
dispute, each Party shall be free to pursue any legal or equitable remedy which
may be available to it.
9. FEES AND EXPENSES
     9.1 Promotion Fee.
          (a) As compensation for services rendered by Wyeth during the
Copromotion Period, King shall pay to Wyeth a promotion fee (the “Promotion
Fee”) as follows (subject to adjustment in accordance with Section 4.1(e)
hereof):
          (i) For the calendar year ending December 31, 2006 (A) fifteen percent
(15%) of that portion of Net Sales of the Product(s) during such year that is
less than or equal to One Hundred Sixty-Five Million Dollars ($165,000,000),
plus (B) forty-two and one-half percent (42.5%) of that portion of Net Sales of
the Product(s) during such year that is in excess of One Hundred Sixty Five
Million Dollars ($165,000,000) but less than or equal to Four Hundred Sixty-Five
Million Dollars ($465,000,000), plus (C) fifty-two and one-half percent (52.5%)
of that portion of Net Sales of the Product(s) during such year that is in
excess of Four Hundred Sixty-Five Million Dollars ($465,000,000) and less than
or equal to Five Hundred Eighty-Five Million Dollars ($585,000,000); it being
understood and agreed that there would be no payment due for that portion of Net
Sales of the Product(s) in excess of Five Hundred Eighty-Five Million dollars
($585,000,000);
          (ii) For the calendar year ending December 31, 2007, thirty percent
(30%) of Net Sales of the Product(s), such promotion fee not to exceed One
Hundred Seventy Eight Million Five Hundred Thousand Dollars ($178,500,000) for
sales made in 2007;
          (iii) For the calendar year ending December 31, 2008, twenty-two and
one-half percent (22.5%) of Net Sales of the Product(s), such promotion fee not
to exceed One Hundred Thirty Four Million Dollars ($134,000,000) for sales made
in 2008;
          (iv) For the calendar year ending December 31, 2009, fourteen and
two-tenths percent (14.2%) of Net Sales of the Product(s), such promotion fee
not to exceed Eighty-Four Million Five Hundred Thousand Dollars ($84,500,000)
for sales made in 2009; and
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

20



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          (v) For the calendar year ending December 31, 2010, King would pay
Wyeth twenty-five percent (25%) of Net Sales of the Product(s), such promotion
fee not to exceed Five Million Dollars ($5,000,000) for sales made in 2010.
          (b) Within [***] after the end of each calendar quarter during the
Term, King shall pay to Wyeth (by wire transfer of immediately available funds
to an account designated by Wyeth to King in writing) an amount equal to the
[***].
     9.2 Milestone Payment.
          (a) In the event that annual Net Sales of the Product(s) exceed [***]
dollars ($[***]) in 2008, Wyeth would pay to King a milestone payment in the
amount of twenty million dollars ($20,000,000), such payment being due and
payable within thirty (30) days after Wyeth receives King’s quarterly sales
report for the quarter in which Net Sales exceeded [***] dollars ($[***]) in
2008.
     9.3 Marketing Expenses.
          (a) The Marketing Plan and related Budget of Net Sales and Marketing
Expenses for 2006 have been agreed to by the AMC and each of the Parties and is
attached hereto as Exhibit 8.5.
          (b) Subject to Section 9.3(c), Marketing Expenses shall be shared as
follows:
          (i) For the period January 1, 2006 through December 31, 2006, provided
the Marketing Expenses incurred are [***] Dollars ($[***]) or less, Wyeth shall
be responsible for [***] the Marketing Expenses and King shall be responsible
for [***] the Marketing Expenses, in each case, which Marketing Expenses are
incurred in accordance with the approved 2006 Marketing Plan and Budget (a copy
of which is attached hereto as Exhibit 8.5 and it being understood and agreed
that (i) up to [***] percent ([***]%) of the budgeted costs for any program set
forth in the 2006 Marketing Plan shall be considered within the budget for such
program and such amounts shall be shared [***] by Wyeth and King as provided
herein and the portion of any amounts over and above [***] percent ([***]%) of
the budgeted costs for such program would require approval of both parties prior
to either party being obligated to reimburse the other party for a share of such
amounts). Nothing in such provision shall restrict King from making expenditures
for marketing in excess of the agreed upon Marketing Expenses, provided, that
King shall be solely responsible for any such excess Marketing Expenses.
          (ii) For the period commencing January 1, 2007 through the remainder
of the Term of this Agreement, King, subject to Section 4.1, shall have the sole
discretion with respect to the marketing of the Product(s) and the amount of
Marketing Expenses to be incurred and shall be responsible for one hundred
percent (100%) of the Marketing
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

21



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Expenses incurred. Additionally, King shall be responsible for [***] percent
([***]%) of the Marketing Expenses incurred in preparation for King’s assumption
of marketing control of the Product(s) on the Amendment Execution Date. Wyeth
shall have no input or control over marketing and no obligation to reimburse
King for any Marketing Expenses incurred after January 1, 2007 or any Marketing
Expenses incurred by King prior to January 1, 2007 in preparation for King’s
assumption of marketing control of the Product(s) on the Amendment Execution
Date.
          (c) Subject to the sharing provisions of Section 9.3(b) above and the
reconciliation provisions set forth below in this Section 9.3(c), during the
Copromotion Period, each Party shall initially pay for the Marketing Expenses
incurred by it or as otherwise set forth in the Transition Plan, provided,
however, that the cost of Product samples shall be deemed to be a Marketing
Expense [***] pursuant to this Agreement. Each Party shall keep accurate and
reasonably detailed records of such payments. Wyeth shall provide King with a
detailed statement of Marketing Expenses and other AMC approved miscellaneous
expenses incurred and paid (other than to King) by it during such month within
[***] after the end of the month. King shall provide Wyeth with a detailed
statement of all Marketing Expenses and other AMC approved miscellaneous
expenses incurred and paid (other than to Wyeth) by King during such month
within [***] after the end of the month. Within [***] after the end of each
calendar quarter during the Copromotion Period, Wyeth shall prepare and provide
to King a reconciliation statement of Marketing Expenses incurred by each Party
during such calendar quarter. If any such reconciliation statement shall show
that either Party reasonably incurred and paid Marketing Expenses and AMC
approved other miscellaneous costs and expenses in excess of the amount payable
by such Party pursuant to Section 9.3(b) or Section 9.5, as applicable, and that
the other Party incurred and paid Marketing Expenses below the amount payable by
such Party pursuant to Section 9.3(b), or Section 9.5, as applicable then,
within [***] after such reconciliation statement is submitted to the other
Party, the underpaying Party shall reimburse the non-underpaying Party for the
amount of such underpayment up to the amount payable by such Party pursuant to
Section 9.3(b) or Section 9.5, as applicable.
     9.4 Minimum Detail Requirement Shortfall.
          If, during 2006, a Party delivers less than [***] Details, such Party
would pay to the other Party, as such other Party’s sole and exclusive remedy,
[***] Dollars ($[***]) per Detail for every Detail less than the [***] Details
such Party was obligated to deliver during such year (the “Annual Shortfall
Payment”). Additionally, if, during any calendar quarter during 2006, a Party
delivers less than [***] Details, such Party would pay to the other Party, as
such other Party’s sole and exclusive remedy, [***] Dollars ($[***]) per Detail
for every Detail less than the [***] Details, such Party was obligated to
Deliver during such calendar quarter (the “Quarterly Shortfall Payment”),
provided, however, that any Quarterly Shortfall Payments that a Party is
required to make to the other Party would be fully creditable against any Annual
Shortfall Payments such Party is required to make to the other Party. Such
Quarterly Shortfall Payments and Annual Shortfall Payments would be made no
later than March 31, 2007. Wyeth’s obligation to pay any Quarterly Shortfall
Payment would be contingent upon King providing to Wyeth the amount of samples
and Marketing Materials required to be provided to Wyeth pursuant to the 2006
Marketing Plan for use in such quarter. Wyeth’s obligation to pay
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

22



--------------------------------------------------------------------------------



 



CONFIDENTIAL
any Annual Shortfall Payment would be contingent upon King providing to Wyeth
the amount of samples and Marketing Materials that Wyeth is to receive during
the year pursuant to the 2006 Marketing Plan.
     9.5 Other Miscellaneous Costs and Expenses.
          Except as otherwise expressly provided in this Agreement, Wyeth and
King shall [***] pay [***] all costs and expenses, which are specifically
approved by the AMC or both Parties.
10. RECORDKEEPING AND AUDITS
     10.1 Maintenance of Books and Records.
          Each Party shall maintain complete and accurate books and records in
sufficient detail, in accordance with GAAP and all applicable laws, rules,
ordinances and regulations, to enable verification of the performance of such
Party’s obligations under this Agreement. Such records shall be maintained for a
period of twenty-four (24) months after the end of the Term or longer if
required by applicable law.
     10.2 Payment Audits.
          (a) Either Party (herein, the “Auditing Party”) may demand, no more
than once during any calendar year from the Amendment Effective Date until two
(2) years following the end of the Term, an audit of the relevant books and
records of the other Party (herein, the “Audited Party”) in order to verify the
Audited Party’s reports on the matters addressed in this Agreement, provided,
however, that any audits of Marketing Expenses shall be completed no later than
[***] after the final report for Marketing Expenses incurred during the
Copromotion Period is received in accordance with Section 9.3 of this Agreement,
provided that the Audited Party cooperates and provides access to its books and
records in a timely manner as set forth below. All audits performed with respect
to activities occurring after the Copromotion Period shall be limited to the
reporting of Net Sales figures under section 9 of this Agreement. In no event
may a Party audit the Marketing Expenses for any period of time more than one
time. Upon no less than [***] prior written notice to the Audited Party, the
Audited Party shall grant full access to members of a nationally recognized
independent public accounting firm selected by the Auditing Party to the
relevant books and records of the Audited Party in order to conduct a review or
audit thereof. Such access shall be available during normal business hours. The
accountants shall report its conclusions and calculations to the Auditing Party
and the Audited Party; provided, however, that in no event shall the accountants
disclose any information of the Audited Party except to the extent necessary to
verify the Audited Party’s reporting and other compliance with the terms of this
Agreement and, at the request of the Audited Party, such accountants will
execute appropriate non-disclosure agreements. Except as hereinafter set forth,
the Auditing Party shall bear the full cost of the performance of any such
audit.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

23



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          (b) If, as a result of any audit of the books and records of Audited
Party, it is shown that the Audited Party’s payments to the Auditing Party under
this Agreement with respect to the period of time audited were less than the
amount which should have been paid to the Auditing Party pursuant to this
Agreement, then the Audited Party shall pay to the Auditing Party the amount of
such shortfall within [***] after the Auditing Party’s demand therefor. If, as a
result of any audit of the books and records of Audited Party, it is shown that
the Audited Party’s payments to the Auditing Party under this Agreement with
respect to the period of time audited were more than the amount which should
have been paid to the Auditing Party pursuant to this Agreement, then the
Auditing Party shall pay to the Audited Party the amount of such overpayment
within [***] after the Audited Party’s demand therefor. In addition, if any
amount payable by the Audited Party pursuant to this Section 10.2 is more than
the amount which should have originally been paid pursuant to this Agreement by
an amount in excess of [***] percent ([***]%) of the payments actually made with
respect to the period in question, then the Audited Party shall also reimburse
the Auditing Party for its documented reasonable out-of-pocket costs and
expenses incurred in connection with the audit.
     10.3 Compliance Audits.
          In addition to the access and audit rights of the Parties set forth in
Section 10.2, no more than once during any calendar year with respect to
activities occurring after the Amendment Effective Date and through the
Copromotion Period, each Party, upon no less than [***] prior written notice
from the other Party, shall, and shall cause its Affiliates to, afford to an
independent auditor selected by the other Party (and reasonably acceptable to
the Party being audited) reasonable access by an independent auditor during
normal business hours (and at such other times as the Parties may mutually
agree) to the relevant books, records and other information of such Party as may
be reasonably necessary to monitor or verify such Party’s compliance with such
Party’s Detailing obligations (i.e., the number of Details performed) under the
applicable Marketing Plan. Such access shall be available during normal business
hours. Any inspection conducted by either Party pursuant to this Section 10.3
shall be [***]. The Parties agree that any such audit shall be initiated no
later than [***] after the end of the calendar year being audited and shall be
completed no later than [***] after the end of the calendar year being audited
(or such later time as may be necessary for the auditors to complete such audit
in the event that the audited Party fails to provide the other Party’s auditors
with reasonable access to the audited Party’s books and records regarding the
details performed during the time period between the initiation of the audit and
the end of such [***] period. No more than one such audit may be conducted by a
Party with respect to the Details performed in any calendar year.
11. TERM AND EXPIRATION
     11.1 Term of Agreement.
          The term of this Agreement (the “Term”) shall commence as of the
Effective Date hereof and shall continue until December 31, 2010 (or such
earlier time in 2010 as King has paid to Wyeth all Promotion Fees due and
payable under this Agreement).
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

24



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     11.2 Survival.
          The representations, warranties, covenants and agreements of the
Parties in Sections 4.4(b), 7.4, 9, 10, 11, 12, 13, 14, 15, 16 and 17 hereof
shall survive any expiration or termination of this Agreement.
     11.3 Payments Upon Expiration.
          The expiration or any earlier termination of this Agreement shall not
release either Party from any obligation to pay to the other Party any amounts
accrued under Section 9 of this Agreement in connection with activities
completed, expenses accrued and Net Sales realized during the Term of this
Agreement.
12. CONFIDENTIALITY; OWNERSHIP
     12.1 Confidential Information.
          (a) Each Party acknowledges that it has received or may receive
confidential or proprietary information of the other Party in the performance of
this Agreement and/or the Prior Agreement, including without limitation
information obtained or reviewed in connection with any audits or investigations
performed pursuant to Section 10.2 or Section 10.3 of this Agreement and/or the
Prior Agreement. Each Party shall hold confidential and shall not, directly or
indirectly, disclose, publish or use for the benefit of any third party or
itself, except in carrying out its duties hereunder, any confidential or
proprietary information of the other Party or confidential or proprietary
information jointly developed by the Parties, without first having obtained the
furnishing Party’s written consent to such disclosure or use. “Confidential or
proprietary information” shall include without limitation know-how, scientific
information, clinical data, efficacy and safety data, adverse event information,
formulas, methods and processes, specifications, pricing information (including
discounts, rebates and other price adjustments) and other terms and conditions
of sales, customer information, business plans, and all other intellectual
property. This restriction shall not apply to any information within the
following categories:
     (i) is or becomes part of the public domain other than by unauthorized acts
of the Party obligated not to disclose such information or its Affiliates,
sublicensees, consultants and contractors, as applicable;
     (ii) can be shown by written documentation to have been disclosed to the
receiving Party or its Affiliates or sublicensees by a third party, provided
such information was not obtained by such third party directly or indirectly
from the other Party under this Agreement pursuant to a confidentiality
agreement;
     (iii) prior to disclosure under this Agreement or the Prior Agreement, was
already in the possession of the receiving Party or its Affiliates or
sublicensees, provided
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

25



--------------------------------------------------------------------------------



 



CONFIDENTIAL
such information was not obtained directly or indirectly from the other Party
under this Agreement pursuant to a confidentiality agreement;
     (iv) can be shown by written documentation to have been independently
developed by the receiving Party or its Affiliates without breach of any of the
provisions of this Agreement;
     (v) is disclosed by the receiving Party pursuant to oral questions,
interrogatories, requests for information or documents, subpoena, or a civil
investigative demand of a court or governmental agency; provided, however, that,
to the extent practicable, the receiving Party notifies the other Party promptly
following receipt thereof so that the other may seek a protective order or other
appropriate remedy to prevent or limit such disclosure, and provided further
that the disclosing Party furnishes only that portion of the information which
it is advised by counsel is legally required and imposes such obligations of
secrecy as are possible in that regard;
     (vi) is required or permitted to be disclosed by a Party under any
statutory, regulatory or similar legislative requirement or any rule of any
stock exchange to which it or any Affiliate is subject; provided, however, that
the non-disclosing Party shall be allowed to review the proposed disclosure and
the disclosing Party agrees to consider in good faith any proposed revisions
thereof provided to the disclosing Party within two (2) business days of the
non-disclosing Party’s receipt of the proposed disclosure and the Parties shall
seek confidential treatment for such disclosure as permitted by applicable law;
or
     (vii) is required by authorities to obtain regulatory approval.
          (b) The obligations set forth in this Section 12 shall survive the
termination or expiration of this Agreement for a period of [***]. The
confidentiality obligations described in this Section 12 shall be in addition to
the Parties’ obligations under the Confidentiality Agreements dated as of
April 5, 2000 (the “Confidentiality Agreements”), except that to the extent
there is a conflict between the Confidentiality Agreements and provisions of
this Agreement, this Agreement shall govern.
          (c) Any of confidential information of Sanofi-Aventis transmitted by
King to Wyeth shall be treated by Wyeth as confidential information in
accordance with the confidentiality provisions of the Sanofi-Aventis Agreements.
          12.2 Confidentiality of Agreement. The terms and conditions of this
Agreement shall be considered to be the Confidential Information of both Parties
and shall be treated by each Party as such. Notwithstanding the foregoing,
either Party may disclose the terms of this Agreement only to the extent
required, in the reasonable opinion of such Party’s legal counsel, to comply
with applicable laws, including, without limitation, the rules and regulations
promulgated by the United States Securities and Exchange Commission (the “SEC”),
provided, however, that before disclosing this Agreement or any of the terms
hereof pursuant to this Section 12.2 or otherwise, the Parties shall consult
with one another on the terms of this Agreement to be redacted in making any
such disclosure. If a Party discloses this Agreement or
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

26



--------------------------------------------------------------------------------



 



CONFIDENTIAL
any of the terms hereof in accordance with this Section 12.2 or otherwise, such
Party agrees, at its own expense, to seek confidential treatment of portions of
this Agreement or such terms, as may be reasonably requested by the other Party.
13. INDEMNIFICATION AND INSURANCE
     13.1 Indemnification by Wyeth.
          Wyeth shall defend, indemnify and hold King and its Affiliates, and
their respective officers, directors, employees, successors and assigns,
harmless from and against any and all claims, liabilities, losses, costs,
actions, suits, damages and expenses (including attorneys’ fees and costs)
incurred by or payable to any third party (each a “Liability” and collectively
“Liabilities”) arising out of: (a) any breach by Wyeth of any representation,
warranty or covenant contained in this Agreement; and (b) any claims by third
parties relating to the performance or nonperformance of Wyeth’s obligations
under this Agreement, provided, however, that Wyeth shall not be required to
indemnify King with respect to any such claim, liability, loss, cost, action,
suit, damage or expense hereunder to the extent the same is caused by any
negligent act or omission or intentional misconduct by King or any of its
Affiliates or is otherwise covered by King’s indemnification obligation in
Section 13.2.
     13.2 Indemnification by King.
          King shall defend, indemnify and hold Wyeth and its Affiliates, and
their respective officers, directors, employees, successors and assigns,
harmless from and against any and all Liabilities (as defined in Section 13.1
above) arising out of or in connection with: (a) any breach by King of any
representation, warranty or covenant contained in this Agreement; (b) the
infringement or alleged infringement of any patent, trademark or other
intellectual property rights of a third party by its activities with respect to
the Product(s) or Trademark in accordance with the terms and conditions of this
Agreement; (c) any personal injury (including death) and/or property damage
resulting from the handling, possession or use of the Product(s); (d) any other
Liability arising out of the manufacture, marketing, labeling, distribution or
use of the Product(s); and (e) King’s entry into or operation under any
agreement between King and any third party, in each case, provided, however,
that King shall not be required to indemnify Wyeth with respect to any such
claim, liability, loss, cost, action, suit, damage or expense hereunder to the
extent the same is caused by any negligent act or omission or intentional
misconduct by Wyeth or any of its Affiliates or is otherwise covered by Wyeth’s
indemnification obligation in Section 13.1.
     13.3 Claims Procedures.
          A Party (the “indemnitee”) which intends to claim indemnification
under this Section 13 shall notify the other Party (the “indemnitor”) within a
reasonable time in writing of any action, claim or liability in respect of which
the indemnitee believes it is entitled to claim indemnification, provided,
however, that the failure to give timely notice to the indemnitor shall not
release the indemnitor from any liability to the indemnitee to the extent the
indemnitor is not
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

27



--------------------------------------------------------------------------------



 



CONFIDENTIAL
prejudiced thereby. The indemnitor shall have the right, by notice to the
indemnitee, to assume the defense of any such action or claim within the fifteen
(15) day period after the indemnitor’s receipt of notice of any action or claim
with counsel of the indemnitor’s choice and at the sole cost of the indemnitor.
If the indemnitor does not so assume the defense of such third party claim, the
indemnitee may assume such defense with counsel of its choice and at the sole
cost of the indemnitor. If the indemnitor so assumes such defense, the
indemnitee may participate therein through counsel of its choice, but at the
sole cost of the indemnitee. The Party not assuming the defense of any such
claim shall render all reasonable assistance to the Party assuming such defense,
and all reasonable out-of-pocket costs of such assistance shall be for the
account of the indemnitor. No such claim shall be settled other than by the
Party defending the same, and then only with the consent of the other Party
which shall not be unreasonably withheld; provided that the indemnitee shall
have no obligation to consent to any settlement of any such action or claim
which imposes on the indemnitee any liability or obligation which cannot be
assumed and performed in full by the indemnitor, and the indemnitee shall have
no right to withhold its consent to any settlement of any such action or claim
if the settlement involves only the payment of money by the indemnitor or its
insurer.
     13.4 Insurance.
          During the Term each Party shall maintain insurance (either through
purchase of a policy form a nationally recognized third party insurer or through
maintenance of a self-insurance program) against such risks and upon such terms
(including coverages, deductible limits and self-insured retentions) as is
customary for the activities to be conducted by such Party under this Agreement
and is appropriate to cover its indemnification obligations hereunder. Each
Party shall name the other as an additional insured on such Party’s relevant
insurance policies and shall furnish to the other Party evidence of such
insurance, upon request.
14. REPRESENTATIONS AND WARRANTIES
     14.1 By Wyeth.
          Wyeth represents and warrants to King that:
          (a) the execution, delivery and performance of this Agreement by Wyeth
does not conflict with, or constitute a breach of or under, any order, judgment,
agreement or instrument to which Wyeth is a Party; and
          (b) the execution, delivery and performance of this Agreement by Wyeth
does not require the consent of any Person or the authorization of (by notice or
otherwise) any governmental or regulatory authority.
          (c) To Wyeth’s knowledge as of the Amendment Execution Date, Wyeth has
paid to King all amounts due and payable to King pursuant to the Prior
Agreement.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

28



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          (d) as of the Initiation Date, Wyeth has not sold, distributed,
marketed or promoted a Competitive Product in the Territory in violation of the
provision of the Prior Agreement, and as of the Amendment Execution Date Wyeth
has no plans to sell, distribute, market or promote a Competitive Product in the
Territory in violation of the provisions of this Agreement.
     14.2 By King.
          King represents and warrants to Wyeth that:
          (a) the execution, delivery and performance of this Agreement by King
does not conflict with, or constitute a breach of or under, any order, judgment,
agreement or instrument to which King is a Party;
          (b) the execution, delivery and performance of this Agreement by King
does not require the consent of any Person or the authorization of (by notice or
otherwise) any governmental or regulatory authority,
          (c) the rights granted by King to Wyeth hereunder do not conflict with
any rights granted by King to any third party;
          (d) King has sufficient rights in and to the Product(s) and all
intellectual property, use, development, manufacturing, marketing, distribution
and sale rights related thereto necessary or advisable for such purposes as
contemplated by this agreement (the “Product Rights”), free and clear of any
liens or encumbrances, except to the extent identified on Exhibit 14.2(d)
attached hereto, and subject to the Sanofi-Aventis Agreements and Arrow
agreements, to grant to Wyeth the rights provided in this Agreement;
          (e) King will use its Commercially Reasonable Efforts not to diminish
the Product Rights, including without limitation by not committing or permitting
the commission by any of its Affiliates of any acts or omissions which could
cause the breach of any of the Sanofi-Aventis Agreements or any other Agreement
which relates to the Product;
          (f) except as otherwise identified on Exhibit 14.2(f) attached hereto,
the Sanofi-Aventis Agreements and the Arrow Agreements, true and complete copies
of which have been delivered to Wyeth, are the sole agreements between King and
any Person with respect to the rights of King in the Product(s) and the Product
Rights, and all such Agreements are in full force and effect, are valid and
binding obligations of the Parties thereto, enforceable against each such Party
in accordance with the respective terms of such Agreements, to King’s knowledge,
as of the Effective Date, there are no breaches or defaults under any such
Agreement by any Party thereto, and to King’s knowledge, as of the Effective
Date, there exists no event or condition which will or may result in a violation
or breach of, or constitute (with or without due notice or lapse of time or
both) a default by any Party thereto of any such Agreement;
          (g) to King’s knowledge, the Product Rights, and the use thereof as
contemplated under this Agreement, do not interfere or infringe on any
intellectual property rights owned or possessed by any third party;
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

29



--------------------------------------------------------------------------------



 



CONFIDENTIAL
          (h) to King’s knowledge as of the Amendment Execution Date, there are
no third party pending patent applications which, if issued, may cover the use,
development, manufacture, distribution or sale of the Product;
          (i) there are no claims, judgments or settlements against or owed by
King or, to King’s knowledge, Sanofi-Aventis, or pending or threatened claims or
litigation relating to the Product(s) or the Product Rights accept as set forth
on Exhibit 14.2(i);
          (j) it will comply and shall cause its Affiliates and require its
licensees and other third parties operating under any agreement with or
authorization of King to comply with all applicable laws and regulations in the
manufacture, promotion, marketing and sale of the Product(s);
          (k) King has provided to Wyeth true, accurate and complete copies of
each of the Arrow Agreements and there has been no amendment to or modification
of any of the Arrow Agreements between the time that King has entered into such
Arrow Agreements and the Amendment Execution Date; and
          (l) to King’s knowledge as of the Amendment Execution Date, King has
paid to Wyeth all amounts due and payable to Wyeth pursuant to the Prior
Agreement.
15. NOTICES
     Except as otherwise specifically provided herein, any notice or other
documents to be given under this Agreement shall be in writing and shall be
deemed to have been duly given if sent by registered post, nationally recognized
overnight courier or confirmed facsimile transmission to a Party (followed by
hard copy by mail) or delivered in person to a Party at the address or facsimile
number set out below for such Party or such other address as the Party may from
time to time designate by written notice to the other:
     If to King:
King Pharmaceuticals, Inc.
501 Fifth Street
Bristol, Tennessee 37620
Attn: President
Facsimile: (423) 989-8006
with a copy to:
King Pharmaceuticals, Inc.
501 Fifth Street
Bristol, Tennessee 37620
Attn: General Counsel
Facsimile: (423) 989-6282
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

30



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     If to Wyeth:
Wyeth Pharmaceuticals
500 Arcola Road
Collegeville, Pennsylvania 19426
Attn: President
Facsimile: (484) 865-5803
with a copy to:
Wyeth
5 Giralda Farms
Madison, New Jersey 07940
Attn: Senior Vice President and General Counsel
Facsimile: (610) 660-7156
Any such notice or other document shall be deemed to have been received by the
addressee three (3) business days following the date of dispatch of the notice
or other document by post or, where the notice or other document is sent by
overnight courier, by hand or is given by facsimile, simultaneously with the
transmission or delivery thereof.
16. SETTLEMENT AND RELEASE.
     16.1 Release by King.
          In consideration of Wyeth’s agreement to amend and restate the Prior
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, King, on its own behalf and for its
successors and assigns (collectively, the “King Releasors”), hereby
unconditionally and irrevocably releases, remises and forever discharges Wyeth,
each of Wyeth’s Affiliates, and each of their respective heirs, successors,
assigns, directors, officers and employees (collectively, the “Wyeth
Releasees”), of and from all debts, demands, actions, causes of action, suits,
accounts, covenants, contracts, agreements, damages, judgments, executions,
orders and any and all claims, demands and liabilities whatsoever, of every name
and nature, both in law and in equity, whether known or unknown (collectively,
“Wyeth Liabilities”), which any of the King Releasors ever had, now have or may
ever have against one or more of the Wyeth Releasees arising out of any
obligation of Wyeth or any Wyeth Releasee to King or any King Releasor under the
Prior Agreement or arising out of any obligation of Wyeth or any Wyeth Releasee
to King or any King Releasor under this Agreement prior to the Amendment
Execution Date, including, without limitation, any and all such Wyeth
Liabilities which previously existed or may have existed, which now exist or
which may arise in the future in connection with the letter (whether or not
expressly set forth in such letter) sent by King to Wyeth on December 19, 2005
asserting that Wyeth had breached certain of its obligations under the Prior
Agreement (the “Notice of Breach Letter”), which Notice of Breach Letter is
hereby withdrawn, with prejudice, by King.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

31



--------------------------------------------------------------------------------



 



CONFIDENTIAL
This release shall without limitation forever bar all claims arising out of or
relating to the Notice of Breach Letter. Notwithstanding the foregoing, the
release provided by King to the Wyeth Releasees hereunder shall not affect
(i) Wyeth’s obligation to meet the Wyeth 2006 Annual Detailing Requirement as
set forth in Section 3.1, (ii) King’s right, under Section 10.3, to audit
Wyeth’s Detailing obligations for 2006, or (iii) Wyeth’s obligation to pay King
any amount that is due to King under (a) Section 9.3 of this Agreement,
(b) Section 9.4 with respect to any Annual Shortfall Payment or Quarterly
Shortfall Payment, or (c) Section 9.5 of this Agreement for any other AMC
approved expenses incurred under this Agreement in 2006.
     16.2 Release by Wyeth.
          In consideration of Wyeth’s agreement to amend and restate the Prior
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Wyeth, on its own behalf and for
its successors and assigns (collectively, the “Wyeth Releasors”), hereby
unconditionally and irrevocably releases, remises and forever discharges King,
each of King’s Affiliates, and each of their respective heirs, successors,
assigns, directors, officers and employees (collectively, the “King Releasees”),
of and from all debts, demands, actions, causes of action, suits, accounts,
covenants, contracts, agreements, damages, judgments, executions, orders and any
and all claims, demands and liabilities whatsoever, of every name and nature,
both in law and in equity, whether known or unknown (collectively, “King
Liabilities”), which any of the Wyeth Releasors now has or may ever have against
one or more of the King Releasees arising out of any obligation of King or any
King Releasee to Wyeth or any Wyeth Releasor under the Prior Agreement or
arising out of any obligation of King or any King Releasee to Wyeth or any Wyeth
Releasor under this Agreement prior to the Amendment Execution Date. This
release shall without limitation forever bar all claims arising out of or
relating to the Notice of Breach Letter. Notwithstanding the foregoing, the
release provided by Wyeth to the King Releasees hereunder shall not affect (i)
King’s obligation to meet the King 2006 Annual Detailing Requirement as set
forth in Section 4.1, (ii) Wyeth’s right, under Section 10.3, to audit King’s
Detailing obligations for 2006, or (iii) King’s obligation to pay Wyeth any
amount that is due to Wyeth under (a) Section 9.1 of this Agreement with respect
to Net Sales made in 2006, (b) Section 9.3 of this Agreement, (c) Section 9.4
with respect to any Annual Shortfall Payment or Quarterly Shortfall Payment, or
(d) Section 9.5 of this Agreement for any other AMC approved expenses incurred
under this Agreement in 2006.
     16.3 Dismissal of Pending Litigation.
     Within ten (10) business days of the Amendment Execution Date, Wyeth and
King each shall cause their respective attorneys to file the Stipulation of
Dismissal with prejudice, in the form attached hereto as Exhibit 16.3, with the
Court in the matter of Wyeth vs. King Pharmaceuticals, Inc. (Case No. CV04-4068
(SLT) (RML)) currently pending in the United States District Court for the
Eastern District of New York.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

32



--------------------------------------------------------------------------------



 



CONFIDENTIAL
17. MISCELLANEOUS PROVISIONS
     17.1 Assignment.
          Neither Party shall assign or otherwise transfer this Agreement or any
interest herein or right hereunder without the prior written consent of the
other Party, and any such purported assignment, transfer or attempt to assign or
transfer any interest herein or right hereunder shall be void and of no effect;
except that each Party may assign its rights and obligations hereunder to an
Affiliate or to the transferee or successor of its assets or securities in the
event of a Change of Control without the prior consent of the other Party,
provided that (i) in the case of an assignment to an Affiliate, the assigning
Party shall remain responsible for all of its obligations and agreements set
forth herein, notwithstanding such assignment, and (ii) in the case of a Change
of Control, such transferee or successor shall assume in writing the obligations
of the Party to which it is the transferee or successor. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective permitted successors and assigns.
     17.2 Governing Law.
          This Agreement shall be construed under and in accordance with, and
governed in all respects by, the laws of the State of New York, without regard
to its conflicts of law principles.
     17.3 Limitation of Liability.
          Except with respect to each Party’s indemnification obligations under
Article 13, under no circumstances shall either Party have any liability to the
other Party for any consequential (including, without limitation, lost profits),
special or punitive damages arising out of or relating to this Agreement or any
breach thereof. Both Parties hereby disclaim such damages.
     17.4 Non-Waiver.
          The failure of either Party to enforce or to exercise, at any time or
for any period of time, any term of or any right arising pursuant to this
Agreement does not constitute, and shall not be construed as, a waiver of such
term or right, and shall in no way affect that Party’s right later to enforce or
exercise such term or right.
     17.5 Entire Agreement.
          This Agreement and the Confidentiality Agreements contain all of the
terms agreed to by the Parties regarding the subject matter of this Agreement
and supersede any prior agreements, understandings or arrangements between them,
whether oral or in writing. This Agreement may not be amended, modified, altered
or supplemented except by means of a written agreement or other instrument
executed by both of the Parties hereto. No course of conduct or dealing between
the Parties shall act as a modification or waiver of any provisions of this
Agreement.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

33



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     17.6 Consent to Jurisdiction.
          Each of the Parties hereby submits to the exclusive general
jurisdiction of the courts of the State of New York and the courts of the United
States of America for the Eastern District of New York in any action or
proceeding arising out of or relating to this Agreement and to the jurisdiction
of the appellate courts to which appeals are required to be taken from any of
the foregoing. Each of the Parties waives any defense of inconvenient forum to
the maintenance of any such action or proceeding. Any Party may make service on
any other Party by sending or delivering a copy of the process to the Party to
be served at the address and in the manner provided for the giving of notices in
Section 15 above. Nothing in this Section 17.6, however, shall affect the right
of any Party to serve legal process in any other manner permitted by law or
equity.
     17.7 Severability.
          In the event that any of the provisions or a portion of any provision
of this Agreement are held to be invalid, illegal or unenforceable by a court of
competent jurisdiction or a governmental authority, such provision or portion of
provision shall be construed and enforced as if it had been narrowly drawn so as
not to be invalid, illegal or unenforceable and the validity, legality and
enforceability of the enforceable portion of any such provision and the
remaining provisions shall not be adversely affected thereby.
     17.8 Relationship of the Parties.
          The Parties hereto are acting and performing as independent
contractors, nothing in this Agreement creates the relationship of partnership,
joint venture, sales agency or principal and agent. Neither Party is the agent
of the other, and neither Party may hold itself out as such to any other Party.
All financial obligations associated with each Party’s business shall be the
sole responsibility of such Party.
     17.9 Public Announcements.
          Throughout the Copromotion Period the form and content of any public
announcement and/or any communication to a Party’s employees or customers to be
made by either Party regarding this Agreement, or the subject matter contained
herein, shall be subject to the prior written consent of the other Party (which
consent shall not be unreasonably withheld, delayed or conditioned), except as
may be required by applicable law (including, without limitation, disclosure
requirements of the SEC, NYSE, NASDAQ, or any other stock exchange) in which
event the other Party shall endeavor to give the other Party reasonable advance
notice and review of any such disclosure. After the Copromotion Period and
through the Term, King shall provide any public announcement regarding Altace®
to Wyeth at the same time as such announcement is provided to the press;
provided, however, the form and content of any public announcement and/or any
communication to a Party’s employees or customers to be made by either Party
regarding the terms of this Agreement, shall be subject to the prior written
consent of the other Party (which consent shall not be unreasonably withheld,
delayed or conditioned), except as may be required by applicable law (including,
without limitation, disclosure
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

34



--------------------------------------------------------------------------------



 



CONFIDENTIAL
requirements of the SEC, NYSE, NASDAQ, or any other stock exchange) in which
event the other Party shall endeavor to give the other Party reasonable advance
notice and review of any such disclosure.
     17.10 Counterparts.
          This Agreement shall become binding when any one or more counterparts
hereof, individually or taken together, shall bear the signatures of each of the
Parties hereto. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against the Party whose signature
appears thereon, but all of which taken together shall constitute but one and
the same instrument.
     17.11 Force Majeure.
          Neither Party shall be liable to the other Party for any failure to
perform as required by this Agreement if the failure to perform is due to
circumstances reasonably beyond such Party’s control including, without
limitation, acts of God, civil disorders or commotions, acts of aggression,
fire, explosions, floods, drought, war, sabotage, embargo, utility failures,
material shortages, labor disturbances, a national health emergency, or
appropriations of property. A Party whose performance is affected by a force
majeure event shall take prompt action using its reasonable best efforts to
remedy the effects of the force majeure event.
     17.12 Interpretation.
          The Parties hereto acknowledge and agree that: (a) each Party and its
representatives have reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; and (b) the terms and provisions
of this Agreement shall be construed fairly as to each Party hereto and not in
favor of or against either Party regardless of which Party was generally
responsible for the preparation or drafting of this Agreement.
     17.13 Certain Expenses and Commissions.
          Except as otherwise expressly set forth in this Agreement, the Parties
hereto shall each pay all their costs and expenses, including legal and
accounting fees, incurred in connection with the preparation, negotiation,
execution and delivery of this Agreement.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

35



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     17.14 Headings.
          The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.
     IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
first date written above.

              KING PHARMACEUTICALS, INC.   WYETH, acting through its
Wyeth Pharmaceuticals Division
 
           
By:
      By:    
 
           
Name:
      Name:    
 
           
Title:
      Title:    
 
           

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

36



--------------------------------------------------------------------------------



 



CONFIDENTIAL
ANNEX I
DEFINITIONS
     “Act” shall mean the United States Federal Food, Drug and Cosmetic Act, as
it may be amended from time to time.
     “Affiliate(s)” shall mean, with respect to any Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such Person. A Person shall be
regarded as in control of another Person if such Person owns, or directly or
indirectly controls, more than fifty percent (50%) of the voting securities (or
comparable equity interests) or other ownership interests of the other Person,
or if such Person directly or indirectly possesses the power to direct or cause
the direction of the management or policies of the other Person, whether through
the ownership of voting securities, by contract or any other means whatsoever,
for clarification purposes, the parties acknowledge that a contract sales force
is considered an “Affiliate” provided, however, that, for purposes of this
Agreement, the term “Affiliate” shall not include subsidiaries in which a Party
or its Affiliates owns a majority of the ordinary voting power to elect a
majority of the Board of Directors, but is restricted from electing such
majority by contract or otherwise, until such time as such restrictions are no
longer in effect.
     “Agreement” shall mean this Agreement, together with all appendices,
exhibits and schedules referenced herein or attached hereto, and as the same may
be amended or supplemented from time to time hereafter pursuant to the
provisions hereof.
     “Calendar Quarter” shall mean each three (3) month period commencing on the
first (1st) day of January, April, July or October, as the case may be, during
the Term.
     “Altace Management Committee” or “AMC” shall have the meaning set forth in
Section 8.1.
     “Arrow Agreements” shall mean, the Ramipril Patent License Agreement dated
February 12, 2006 between Selamine Limited, Robin Hood Holdings Limited, King
Pharmaceuticals Research and Development, Inc., and King Pharmaceuticals, Inc.,
the Ramipril Application License Agreement dated February 12, 2006 between Arrow
International Limited, Robin Hood Holdings Limited, King Pharmaceuticals
Research and Development, Inc. and King Pharmaceuticals, Inc., the Product
Supply Agreement dated February 12, 2006 between Selamine Limited, Robin
Holdings Limited, Arrow Pharm Malta Limited, and King Pharmaceuticals, Inc, and
the Generic Distribution Agreement dated February 12, 2006 between Cobalt
Pharmaceuticals, Inc. and King Pharmaceuticals, Inc. together will all
schedules, appendixes and exhibits attached thereto or referred to therein, as
may be amended from time to time.
          “Audited Party” shall have the meaning set forth in Section 10.2(a).
     “Auditing Party” shall have the meaning set forth in Section 10.2(a).
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.





--------------------------------------------------------------------------------



 



CONFIDENTIAL
     “Budget(s)” shall mean the annual budget of Net Sales and Marketing
Expenses prepared and approved by the AMC in accordance with this Agreement.
     “Change of Control” shall mean any sale of voting securities or sale of
assets (whether by sale, merger, consolidation, share exchange or otherwise in
one transaction or a series of transactions) in or by a Party hereto that,
directly or indirectly, results in any third party becoming the beneficial
owner, directly or indirectly, of securities or assets of such first Party
representing over fifty percent (50%) of the combined voting power of such
Person’s then outstanding securities or over fifty percent (50%) of such first
Party’s total assets.
     “Commercially Reasonable Efforts” shall mean efforts and resources normally
used by a Party for a product owned by it or to which it has rights, which is of
similar market potential at a similar state in its development or product life,
taking into account issues of safety, efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the product, the
regulatory structure involved, the profitability of the applicable Product, and
other relevant commercial factors.
     “Competitive Product” shall mean an Ace Inhibitor, an angiotensin II
receptor blocker (“ARB”) or an Ace Inhibitor or ARB in combination with other
cardiovascular agents in a single product, provided, however, that an ARB alone
or in combination with other cardiovascular agents shall be a Competitive
Product only if the level of promotional effort used by Wyeth for such ARB is
greater than [***] percent ([***]%) of that applied to the Product(s) hereunder
in the last calendar year of the Copromotion Period. A Competitive Product shall
not include any product which (a) results from a collaboration with King, (b) is
AB rated to any existing product containing an ACE Inhibitor or is an off patent
ACE Inhibitor, (c) has Net Sales (as defined herein with respect to the
Product(s) applied to such other Wyeth product) in the Territory below [***]
Dollars ($[***]) or [***] percent ([***]%) of Net Sales of the Product(s) in the
Territory, in each case for the latest [***], whichever is higher, or (d) is
acquired by Wyeth from a third party in connection with a merger with or an
acquisition of or by such third party, but is no longer actively promoted by
Wyeth (or the surviving entity) through detailing such product to physicians.
     “Confidentiality Agreements” shall have the meaning set forth in
Section 12.1(b).
     “Copromotion Period” shall mean the period of time beginning on the
Initiation Date and ending on December 31, 2006.
     “Detail(s)” or “Detailing” shall mean a face-to-face contact by a sales
representative with a Physician during which time the promotional message
involving the Product(s) is a primary topic of discussion and the product
discussed for either the longest period of time during the contact or, at a
minimum, discussed no less than the second longest period of time during the
contact.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

ANNEX I - 2



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     “Direct Cost” shall mean (a) costs directly attributable to an activity
(i.e., those costs which vary with such activity), including, but not limited
to, direct labor and benefit expenses for such activity and consumable bulk and
other materials, as determined in accordance with generally accepted cost
accounting practices in the country of the activity, plus (b) fixed overhead
costs allocable to the activity, including, but not limited to, direct benefit
and labor expenses for technical services and support services, depreciation,
maintenance and repairs and insurance costs associated with such activity, as
determined in accordance with generally accepted cost accounting practices in
the country of the activity.
     “Effective Date” shall mean June 22, 2000.
     “FDA” shall mean the United States Food and Drug Administration or any
successor entity thereto.
     “GAAP” shall mean United States generally accepted accounting principles.
     “Generic Distribution Agreement” shall mean that certain Generic
Distribution Agreement dated February 12, 2006 between Cobalt Pharmaceuticals,
Inc. (“Cobalt”) and King Pharmaceuticals, Inc.
     “Good Manufacturing Practices” shall mean the current standards for the
manufacture of biologicals, as set forth in the Act and applicable regulations
and guidelines promulgated thereunder or successors thereto, as shall be in
effect from time to time during the Term.
     “Guidelines” shall have the meaning set forth in Section 2.2(c).
     “indemnitee” shall have the meaning set forth in Section 13.3.
     “indemnitor” shall have the meaning set forth in Section 13.3.
     “Initial Minimum Marketing Expenses” shall have the meaning set forth in
Section 9.3(a).
     “Initiation Date” shall mean the later to occur of (i) FDA approval of the
sNDA for the Product(s) with Model Claims or (ii) September 1, 2000.
     “King” shall have the meaning set forth in the PREAMBLE.
     “King Detail Report” shall have the meaning set forth in Section 4.4(a).
     “Marketing Expenses” shall mean the costs and expenses directly related to
the marketing and promotion of the Product(s) in the Territory in accordance
with the Marketing Plans, including without limitation costs and expense
relating to: (i) general advertising, including without limitation journal
advertising, direct mail and point of prescription advertising; (ii) continuing
medical education programs, (iii) market research; (iv) Product-related
publications; (v) Product sampling;
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

ANNEX I - 3



--------------------------------------------------------------------------------



 



CONFIDENTIAL
(vi) direct to consumer advertising; and (vii) the items (other than sales force
costs) listed in the Altace Preliminary Promotional Plan dated May 11, 2000.
     “Marketing Materials” shall have the meaning set forth in Section 5.2(a).
     “Marketing Plan” shall mean an annual plan and budget for the promotion and
marketing of the Product(s) as developed pursuant to Section 8.5.
     “Model Claims” shall mean final approval by the FDA of inclusion of the
primary endpoints from the HOPE Study in the revised labeling for the Product.
     “NDA” shall mean the new drug applications related to the Product,
submitted to the FDA pursuant to provisions of the Act and applicable
regulations related thereto.
     “Net Sales” shall mean the gross amount invoiced for the Product(s) by any
Seller to any unaffiliated third party for any sales of any Product made by or
on behalf of such Seller in the Territory, less returns and less the following
amounts to the extent deducted from or on such invoice or absorbed or accrued by
King or its Affiliates as required by GAAP: (i) customary quantity, trade and/or
cash discounts, chargebacks, returns, allowances, rebates (including any and all
federal, state or local government rebates, e.g., Medicaid rebates) and price
adjustments allowed or given; and (ii) sales and other excise taxes and duties
directly related to the sale, to the extent such items are included in the gross
invoice price.
     “Non-Serious Adverse Event” shall mean any adverse drug experience
associated with the use of the Product(s) in humans, whether or not considered
drug related which is not a Serious Adverse Event.
     “PDMA” shall mean the Prescription Drug Marketing Act, as amended, and the
implementing rules and regulations thereunder.
     “Person” shall mean an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority, or any other form of entity not
specifically listed herein.
     “Physicians” shall mean primary care physicians (i.e., general
practitioners, family practitioners, internal medicine physicians and doctors of
osteopathy), cardiologists, nephrologists and other prescribers of Angiotensin
Converting Enzyme (ACE) Inhibitor therapy, in each case who are authorized by
applicable law to prescribe the Product.
     “Product(s)” shall mean any pharmaceutical product containing ramipril or
ramiprilat as its sole Active Ingredient, which for the avoidance of doubt,
would include, without limitation, any and all dosage forms [***] in addition to
authorized generics of any such formulations. For the sake of clarity, any
Product containing either ramipril or ramiprilat in combination with another
compound as an active ingredient as part of a fixed combination product are
expressly excluded from the definition of “Product”.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

ANNEX I - 4



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     “Product Rights” shall have the meaning set forth in Section 14.2.
     “Product Technical Complaints” or “PTC” shall mean any complaint that
questions the purity, identity, potency or quality of the Product, its packaging
or labeling, the compliance of any batch of the Product(s) with applicable laws,
including the Act, and current Good Manufacturing Practices, or any complaint
that concerns any incident that causes the Product(s) or its labeling to be
mistaken for, or applied to, another article or any bacteriological
contamination, or any significant chemical, physical, or other change or
deterioration in the Product, or any failure of one or more batches of the
Product to meet the specifications therefor in the NDA.
     “Promotion Fee” shall have the meaning set forth in Section 9.1(a).
     “Sanofi-Aventis Agreements” shall mean, the General Products Agreement
dated December 17, 1998 between Hoechst Marion Roussel, Inc., Hoechst Marion
Roussel Deutschlan GmbH and King Pharmaceuticals, Inc., the U.S. Product
Agreement dated December 17, 1998 and the First Amendment thereto dated
February 27, 2006 between Sanofi-Aventis U.S. LLC (formerly Hoechst Marion
Roussel, Inc., Sanofi-Aventis Deutschland GmbH (formerly Hoechst Marion Roussel
Deutschland GmbH), and King Pharmaceuticals, Inc., and the Amended and Restated
U.S. Product Manufacturing Agreement dated February 27, 2006 between
Sanofi-Aventis Deutschland GmbH (formerly known as Hoechst Marion Roussel
Deutschland GMBH) and King Pharmaceuticals, Inc. together will all schedules,
annexes and exhibits attached thereto or referred to therein, all as may be
amended from time to time, together with the Altace® Finished Product
Manufacturing Agreement dated June 22, 2000 between King Pharmaceuticals, Inc.,
and Aventis Pharmaceuticals, Inc. together with all schedules, annexes and
exhibits attached thereto or referred to therein, as may be amended from time to
time.
     “Seller” shall mean King, any Affiliate of King or any third party who
sells any Product under license, sublicense or other authorization of or
agreement with King or any of King’s Affiliates; provided, however, in the case
of Product sold by Cobalt or its Affiliates pursuant to the Generic Distribution
Agreement , King shall be considered to be the Seller of any Product sold to
Cobalt or Cobalt’s Affiliates thereunder, with the effect that, subject to
Section 4.6 of this Agreement, Net Sales of such Products sold to Cobalt or
Cobalt’s Affiliates shall be measured based on the price paid by Cobalt or
Cobalt’s Affiliates to King therefore and for the sake of clarity, sales of such
Product by Cobalt to third parties shall not be included in the calculation of
Net Sales hereunder.
     “Serious Adverse Event” shall mean any serious and unexpected adverse drug
experience, as defined by FDA in 21 C.F.R. § 314.80, associated with the use of
the drug in humans, whether or not considered drug related.
     “SOP” shall have the meaning set forth in Section 7.5.
     “Term” shall have the meaning set forth in Section 11.1.
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

ANNEX I - 5



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     “Territory” shall mean the United States, its territories and possessions,
the District of Columbia and the Commonwealth of Puerto Rico.
     “Trademark” shall mean the federally registered trademark ALTACEâ
associated with the Product, any other related trademark or servicemark
containing the word “ALTACE” and any other trademark or service mark (whether
registered or unregistered) that King decides to use on or with the Product(s)
or in any promotional material related to the Product(s) in the Territory during
the Term.
     “Wyeth” shall have the meaning set forth in the PREAMBLE of this Agreement.
     “Wyeth Detail Report” shall have the meaning set forth in Section 3.2(a).
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

ANNEX I - 6



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXHIBIT 2.2
TRADEMARKS
King:
ALTACE®
KING PHARMACEUTICALS®
(KING PHARMACEUTICALS LOGO) [g03713g0371300.gif]
Wyeth:
(WYETH LOGO) [g03713g0371301.gif]
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXHIBIT 8.5
2006 MARKETING PLAN AND
BUDGET OF NET SALES AND MARKETING EXPENSES
SEE ATTACHED DOCUMENTS
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXHIBIT 8.7
ALTACE® MARKETING RESPONSIBILITY
TRANSITION PLAN
King Pharmaceuticals, Inc. (“King”) and Wyeth (formerly know as “American Home
Products Corporation”) acting through its Wyeth Pharmaceuticals Division
(formerly known as its “Wyeth-Ayerst Laboratories Division”) (“Wyeth”) are
parties to that certain Amended and Restated Copromotion Agreement entered into
on July 5, 2006 (the “Amendment Execution Date”), but effective as of January 1,
2006 (the “Amended Agreement”). Pursuant to Section 8.7 of the Amended
Agreement, King and Wyeth have developed and agreed upon this Transition Plan,
which sets forth the various activities to be undertaken by Wyeth and King in
connection with the transition of marketing and sales responsibilities from
Wyeth to King for Altace®. This Transition Plan is a supplement to the Amended
Agreement and Wyeth and King each agree that this Transition Plan merely sets
forth the detail of certain activities to be undertaken by the parties under the
Amended Agreement and that any action or omission by either party under this
Transition Plan shall not give rise to any right or cause of action other than
those that are expressly available under the Amended Agreement. To the extent
that there is any conflict between this Transition Plan and the Amendment
Agreement, the provisions set forth in the Amended Agreement shall govern and
control. Any capitalized terms not defined herein shall have the meaning
assigned to such terms in the Amended Agreement.
     1. Joint Transition Team (the “JTT”)

  a.   The JTT shall consist of the following representatives:

  i.   King: [***]
           [***]     ii.   Wyeth: [***]
              [***]

  b.   Either party may substitute one or more of its employees as
representatives on the JTT by providing written notice of such substitution to
the other party.     c.   During the Transition Period, the JTT shall meet, in
person or by teleconference or videoconference, [***]. In the event that [***].
    d.   Each party shall [***].

  2.   Transition Period

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      During the [***] beginning on the day after the Amendment Execution Date,
[***] (the “Transition Period”) Wyeth and King each shall use its Commercially
Reasonable Efforts to perform or cause to be performed the activities set forth
in this Transition Plan. Notwithstanding the foregoing, [***] prior to the end
of the Transition Period, [***] the end of the Transition Period to the [***].

  3.   Communications.

  a.   After the signing of the Amended Agreement (at such times as identified
in Section 3.b below), Wyeth and King each shall announce to its employees and
the public, that they have entered into the Amended Agreement and that
responsibility for the marketing and promotion of Altace® will be transitioned
to King.     b.   The content and timing of such announcements will be [***]
Wyeth [***] King [***] Wyeth and King [***] prior to implementation thereof.
Wyeth and King shall work together to finalize the Communications Plan [***].
The Communication Plan minimally will provide for the following:

  i.   [***];     ii.   [***]; and     iii.   [***].

     4. Third Party Contracts

  a.   Wyeth and King each acknowledge that (i) Wyeth [***] Altace® [***]
Altace® [***] Altace® [***]Altace® [***] Altace® [***]Altace® [***] Altace®
[***].     b.   Within [***] after the commencement of the Transition Period,
Wyeth will provide to King [***] Altace®[***]. To the extent [***] shall
identify or include (i) [***], (ii) [***], (iii) a [***] Altace® [***], and (iv)
[***] Altace® [***] Wyeth to King. Wyeth shall provide to King’s legal
department [***]Altace® [***] Wyeth’s [***] King’s [***] Altace® [***]Wyeth,
pursuant to the provisions [***] Altace® [***] King,[***] Altace® [***] Altace®
[***] King, Wyeth and King shall cooperate [***] Wyeth) [***], Wyeth [***]
Altace®[***] King.     c.   Except as provided in Section 4.d below, the parties
shall continue to receive services and/or conduct activities [***] Altace® [***]
Altace® [***] King [***] Wyeth [***] Altace® [***] King for King’s [***]
payments pursuant to Section 9.3 of the Amended Agreement.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

4



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  d.   Within [***] after King’s [***] under Section 4.b above, King shall
provide Wyeth [***]Altace® [***] King [***] Wyeth [***] King. [***] Altace®
[***] King, [***]Wyeth, Wyeth and King shall execute and deliver [***] Altace®
[***] King shall be responsible for [***] Altace® [***] Wyeth, pursuant to
Section 9.3 of the Amended Agreement, [***] Wyeth’s [***] Altace® [***] Wyeth
[***] King [***] Altace® [***], whether or not such costs are incurred before or
after the end of the Copromotion Period.     e.   [***] Altace [***] King [***],
Wyeth shall take such actions as, Wyeth [***] Altace®. Within [***] after the
end of the Copromotion Period, Wyeth shall [***] King [***] Altace®[***] under
such Altace [***] Altace® [***].

     5. Vendors

  a.   Within [***] after the Amendment Execution Date, Wyeth shall provide to
King [***] Wyeth [***] Altace® [***] Altace® [***] Altace [***] provided.     b.
  Within [***] after King’s receipt [***] under Section 5.a above, King [***]
Wyeth [***] King [***] Altace® [***] Wyeth.     c.   Within [***] after Wyeth’s
receipt of the notice to be provided by King under Section 5.b above, Wyeth
[***] King [***] Altace® [***] remain in [***]. Upon King’s request [***], Wyeth
shall use its Commercially Reasonable Efforts to [***] King [***] King [***]
Altace®[***] Wyeth to King. Notwithstanding the foregoing, King [***] King’s
[***]Wyeth [***] Wyeth [***] King. [***] Wyeth[***], Wyeth, [***] King.

     6. Advertising Agency.

  a.   Within [***] after the Amendment Execution Date, Wyeth will provide to
King [***]Wyeth and King [***].     b.   Within [***] after the Amendment
Execution Date, Wyeth will provide to King [***]Altace®, it being understood by
King [***] Wyeth [***] King pursuant to Section 9.3 of the Amended Agreement.  
  c.   Wyeth and King agree that, after the Amendment Execution Date and for the
remainder of the Copromotion Period, [***]Altace® [***].

     7. Promotional and Training Materials
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

5



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  a.   Within [***] after the Amendment Effective Date, Wyeth will provide King
with [***] Altace®[***] Altace® [***].     b.   In the event that Wyeth
[***]Wyeth [***] at the end of the Copromotion Period (e.g., [***]), Wyeth will
instruct [***] Wyeth’s [***].     c.   As soon as practicable, but no later than
[***] after the end of the Copromotion Period, Wyeth will provide King with
[***] Altace [***] Wyeth’s [***].     d.   Within [***] after King’s receipt
[***] King shall advise Wyeth, in writing, [***] Wyeth [***] King[***] Wyeth.  
  e.   Within [***] after Wyeth’s receipt of such notice, Wyeth will deliver to
King those [***] Altace® [***] Wyeth [***]. If Wyeth has not received the
[***]King [***], Wyeth [***] Wyeth[***] King.

[***]
     8. Conventions

  a.   To the extent not included on the list of vendors provided by Wyeth under
Section 5 above, Wyeth will provide to King [***] after the Amendment Execution
Date.     b.   Prior to the end of the Transition Period, the Wyeth conventions
group will meet with the King Conventions group to agree upon [***] Wyeth to
King [***] subject to the approval of the JTT and will be designed to (i) [***]
King [***], (ii) [***] King [***] Wyeth [***] and (iii) [***] King’s [***]
Altace® [***] King.     c.   King will be [***] Altace®[***]. The cost of any
such [***] Altace [***].

     9. Professional (Medical) Journal Advertising

  a.   Wyeth will provide to King the [***] 2005 and 2006 within [***] after the
Amendment Execution Date.

     10. Company Directed Medical Education (Visiting Speakers Bureau, etc...)

  a.   King acknowledges that Wyeth has provided to King copies of [***]     b.
  Effective as of the Amendment Execution Date, King will assume responsibility
for [***] with [***].     c.   King and Wyeth have already established [***].
After the Amendment Execution Date King [***] Wyeth, [***]. King [***] Wyeth’s
[***].

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

6



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  d.   [***] Wyeth [***] King [***] after the Amendment Execution Date. [***]
and any other new [***] King after the Amendment Execution Date [***] the
Copromotion Period [***] King [***] Wyeth [***] Wyeth and King [***] after they
have been submitted [***] King, [***]. In the event that either the King [***]
Wyeth [***], the JTT will work together to, [***] King and Wyeth [***]. In the
event that the JTT [***] the dispute resolution procedures set forth in Section
8.8 of the Amended Agreement, notwithstanding any different time period provided
for in Section 8.8 of the Amended Agreement. [***] King and Wyeth [***].     e.
  Copies of all [***] that remain in Wyeth’s [***] King [***] Wyeth [***].    
f.   The [***] Altace [***] will be provided to King [***] after the Amendment
Execution Date.

     11. Product Samples

  a.   Within [***] after the end of the Copromotion Period, Wyeth will provide
King [***] Wyeth’s [***] Wyeth’s [***].     b.   Within [***] after King’s
receipt [***] under Section 11.a above, King [***] Wyeth, [***] Wyeth should (i)
[***] or (ii) [***]. Wyeth shall [***] as soon as practicable after receiving
such [***] King. If Wyeth has not [***] King under this Section 11.b on or [***]
in this Section 11.b11.a, Wyeth [***] King [***].     c.   As soon as
practicable after Wyeth receives [***] King under Section 11.b above, Wyeth
[***] Wyeth’s [***] King or King’s [***] Wyeth [***] King or King’s [***]. King
shall promptly [***] Wyeth [***].

     12. Market Research and Business Analyses

  a.   Within [***] after the Amendment Execution Date, Wyeth will provide [***]
Wyeth’s [***] 2005, and 2006.     b.   Within [***] after King receives [***]
provided under Section 12.a above, King shall advise Wyeth, in writing, as to
[***] King[***]. Upon receipt of such request, Wyeth’s l[***] King [***] Wyeth
[***]. Upon completion of such analysis, Wyeth [***] King [***] Wyeth’s [***]
King [***] Wyeth [***] Wyeth) [***] where it is necessary to [***] King [***]
King. Wyeth [***]Wyeth [***] Altace® [***]     c.   Within [***] after the
Amendment Execution Date, Wyeth will provide to King [***] by Wyeth and relate
to [***] by Wyeth and King[***] Altace® [***].

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

7



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  d.   Within [***] after King receives [***] provided under Section 12.c above,
King shall advise Wyeth, in writing, as to [***] King [***] Wyeth’s [***] King
[***]Wyeth [***]. Upon completion of such [***] Wyeth [***]King [***] Wyeth’s
[***] King [***]Wyeth [***] Wyeth [***] King [***] Wyeth [***] Altace®
[***]Wyeth [***].     e.   A [***] will be conducted with [***]. The Wyeth and
King [***] if not available. A copy of the [***] King [***], provided, however,
that Wyeth [***] King[***] Wyeth [***].     f.   [***]Wyeth [***].

     13. E-Tactics

  a.   Wyeth will identify all [***] Wyeth [***]Altace® [***] King [***]. Wyeth
will use its [***] King.     b.   After the end of the Copromotion Period, Wyeth
shall include [***] Wyeth’s [***] Altace® or King [***] Wyeth [***] Altace®
[***] Altace® or King [***].

     14. Key Opinion Leaders and Advisory Boards

  a.   Wyeth marketing will transfer all relevant contact information, which, to
the extent available, [***] Altace [***] along with and details as to what [***]
the Amendment Execution Date.

     15. Unrestricted Educational Grants (CME, etc...)

  a.   To the extent permitted under applicable laws and regulations and not
prohibited under any agreement between Wyeth and any third party, the Wyeth
[***] King [***] Wyeth’s [***] Altace® [***] Wyeth [***].     b.   Within [***]
after the Amendment Execution Date, Wyeth and King will exchange [***] Wyeth’s
[***] Altace® [***].     c.   As per agreed AMC 2006 Plan, King [***] King
[***]. King will provide [***] Wyeth [***].

     16. Managed Care Tactics/Medicare
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

8



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  a.   Wyeth [***]. Within [***] after the Amendment Execution Date, [***]
(Wyeth) will contact [***] (King) to discuss and plan [***] King to [***] that
King does not [***] Wyeth [***].     b.   Within [***] of the Amendment
Execution Date Wyeth [***] with King [***].

     17. Hospital Market Tactics

  a.   All [***] information [***], including [***], will be supplied to King
within [***] after the Amendment Execution Date.

     18. Consumer Tactics

  a.   [***] — Wyeth is [***]. The results [***] to Wyeth in the [***].     b.  
[***] — Within [***] after the Agreement Execution Date, Wyeth will [***] (i)
[***] and (ii) if King so [***] Wyeth [***] King [***].     c.   Wyeth will
[***] Altace [***] King [***] Wyeth [***]. Wyeth shall [***] King [***].

     19. Disclaimer.

             King acknowledges and agrees [***] King [***] King by Wyeth [***]
Wyeth [***]. King agrees [***] King’s [***].

     20. Publications

  a.   Within [***] of the Amendment Execution Date Wyeth will provide King
[***] Wyeth’s [***].     b.   Wyeth [***] Wyeth [***] King [***] King [***],
King [***] the Amendment Execution Date.     c.   King agrees that [***], King
shall [***].     d.   King will [***]. Should Wyeth’s [***] Wyeth shall [***]
King [***] King’s [***] King [***], Wyeth [***].

     21. Transition Completion Checklist

    King shall [***] King [***] Wyeth [***].

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

9



--------------------------------------------------------------------------------



 



CONFIDENTIAL



     22. Other

          Wyeth will have [***] to King [***] King, [***], Wyeth [***]. If Wyeth
does [***], King shall [***] Wyeth [***].

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

10



--------------------------------------------------------------------------------



 



CONFIDENTIAL
ATTACHMENT A
TRANSITION PLAN COMPLETION CHECKLIST
     The transition provided for under Section 8.7 of the Amended and Restated
Copromotion Agreement entered into by Wyeth and King on the Amendment Execution
Date shall be deemed complete upon completion of each of the action items set
forth below which Wyeth [***].

                      Transition           Acknowledgement of Plan       Date  
Completion Reference   Activity   Completed   Wyeth   King
3.a
  [***]        
3.a
  [***]        
3.b
  [***]        
3.b.iii
  [***]        
4.b
  [***] Wyeth to King        
4.b
  [***] Altace® [***] King [***] King (to extent required under Section 4.b)    
   
4.d
  [***] King to Wyeth of Altace® [***]        
4.d
  [***] Wyeth and/or King as [***]        
5.a
  [***] to King        
5.b
  King [***] to Wyeth        
5.c
  [***] by Wyeth to [***]        
6.a
  [***] to King        
6.b
  [***] to King        
7.a
  [***] to King        
7.c
  [***] to King        
7.d
  King’s [***] to Wyeth [***]        
7.e
  [***] Wyeth to King        
7.e
  [***] Wyeth        
8.a
  [***] to King        
8.b
  [***] Wyeth [***] and King [***]        
8.b
  [***]        
9.a
  [***]to King        
10.e
  [***] King (to extent required under Section 10.e)        
10.f
  [***] Altace [***]        
11.a
  [***] King        

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL

                      Transition           Acknowledgement of Plan       Date  
Completion Reference   Activity   Completed   Wyeth   King
11.b
  King [***] to Wyeth [***]        
11.c
  [***] to King        
11.c
  [***] Wyeth        
12.a
  [***] to King        
12.b
  King [***] to Wyeth        
12.b
  [***] to King (to the extent required under Section 12.b)        
12.c
  [***] to King        
12.d
  King [***] to Wyeth        
12.d
  [***] to King (to the extent required under Section 12.d)        
12.e
  [***] to King        
12.e
  King and Wyeth [***]        
13.a
  Wyeth [***]        
13.b
  [***] by Wyeth        
14.a
  [***] to King        
15.a
  [***] to King (to extend required under Section 15.a)        
15.b
  Wyeth [***] King [***]        
15.b
  King [***] Wyeth [***]        
15.c
  King [***] to Wyeth        
15.c
  King [***] to Wyeth        
16.a
  Wyeth and King [***] King [***]        
16.b
  [***]        
17
  [***] to King        
18.a
  King [***] to Wyeth        
18.b
  [***]        
18.b
  If King [***]        
18.c
  [***] King [***] (to extend required under Section 18.c)        
20.a
  [***] to King        
20.b
  Wyeth [***] for King        
20.c
  King [***]        

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXHIBIT 14.2(d)
THIRD PARTY RIGHTS

1.   King’s Credit Facility   2.   Sanofi-Aventis Agreements   3.   Arrow
Agreements

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL



EXHIBIT 14.2(f)

1.   King’s Credit Facility   2.   DREAM Trial Agreement

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL



EXHIBIT 14.2(i)
PENDING AND THREATENED CLAIMS
Aventis Pharma Deutschland GmbH and King Pharmaceuticals, Inc. v. Lupin Ltd. and
Lupin Pharmaceuticals, Inc. — Civil Action No. 2:05-cv-421 (RGD) (EDVA)
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXHIBIT 16.3
STIPULATION OF DISMISSAL
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                     
 
             
WYETH,
      Plaintiff,      
 
             
 
  - against -       Case No. CV04-4068 (SLT) (RML)
 
              KING PHARMACEUTICALS, INC.,          
 
      Defendant.      
 
                     

STIPULATION OF DISMISSAL
Pursuant to Federal Rule of Civil Procedure 41(a)(1), upon the consent of the
parties, the above-captioned matter is dismissed with prejudice, with each party
to bear its own costs and attorneys’ fees.
Dated: _____ July , 2006

             
By:
      By:    
 
           
 
  Bruce S. Kaplan (BK-6340)
Philippe Adler (PA-5626)
Emily A. Stubbs (ES-5458)
FRIEDMAN KAPLAN SEILER
     & ADELMAN llp
1633 Broadway
New York, New York 10019-6708
212-833-1100

Attorneys for Plaintiff       Charles A. Gilman (CG-3924)
Kevin J. Burke (KB-4560)
Jason A. Otto (JO-6943)
CAHILL GORDON & REINDEL llp
80 Pine Street
New York, New York 10005
212-701-3000

Attorneys for Defendant

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

2